Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 1 of 81 PageID #: 978



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
 NOVO NORDISK INC. and                  )
 NOVO NORDISK A/S,                      )
                                        )
                   Plaintiffs,          )
                                        )
             v.                         ) C.A. No. 19-1551 (CFC)
                                        )
 MYLAN INSTITUTIONAL LLC,               )
                                        )
                   Defendant.           )

                  JOINT CLAIM CONSTRUCTION BRIEF


 MORRIS, NICHOLS, ARSHT & TUNNELL LLP      RICHARDS, LAYTON & FINGER, P.A.
 Jack B. Blumenfeld (#1014)                Frederick L. Cottrell, III (#2555)
 Brian P. Egan (#6227)                     Jason J. Rawnsley (#5379)
 1201 North Market Street                  Alexandra M. Ewing (#6407)
 P.O. Box 1347                             One Rodney Square
 Wilmington, DE 19899                      920 North King Street
 (302) 658-9200                            Wilmington, DE 19801
 jblumenfeld@mnat.com
 began@mnat.com                            Attorneys for Defendant

 Attorneys for Novo Nordisk Inc. and
 Novo Nordisk A/S

 August 7, 2020
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 2 of 81 PageID #: 979




                                      TABLE OF CONTENTS

                                                                                                          Page

 I.     INTRODUCTION ........................................................................................... 1
        A.   PLAINTIFFS’ OPENING POSITION ................................................. 1
        B.   DEFENDANT’S ANSWERING POSITION ....................................... 3
        C.   PLAINTIFFS’ REPLY POSITION ...................................................... 4
        D.   DEFENDANT’S SUR-REPLY POSITION ......................................... 5
 II.    BACKGROUND ............................................................................................. 6
        A.   PLAINTIFFS’ OPENING POSITION ................................................. 6
             1.  The ’833 Patent ........................................................................... 6
        B.   DEFENDANT’S ANSWERING POSITION ....................................... 8
             1.  The Products at Issue .................................................................. 8
             2.  U.S. Patent No. 8,114,833........................................................... 9
             3.  Prosecution History ................................................................... 10
 III.   AGREED UPON CONSTRUCTIONS ......................................................... 12
 IV.    DISPUTED CONSTRUCTIONS .................................................................. 15
        A.   PLAINTIFFS’ OPENING POSITION ............................................... 15
             1.  “A Method For Reducing Deposits on Production
                 Equipment During Production of a GLP-1 Agonist
                 Formulation” ............................................................................. 15
                 a.    The Preamble Gives “Life, Meaning, and Vitality”
                       to the Claims and Is an Express Limitation .................... 15
                 b.    The Claim Language Supports a Limiting
                       Construction .................................................................... 17
                 c.    The Specification Reinforces a Limiting
                       Construction .................................................................... 17
                 d.    The Prosecution Further Supports a Limiting
                       Construction .................................................................... 19
                 e.    Preambles Like Those At-Issue Here Have Been
                       Found Limiting ............................................................... 19
                 f.    The Preamble Is Limiting For the Additional
                       Reason That It Provides Antecedent Basis ..................... 21
                 g.    The Court Should Reject Mylan’s Non-Limiting
                       Construction .................................................................... 22
             2.  “A Method For Reducing Deposits in the Final Product
                 During Production of a GLP-1 Agonist Formulation” ............. 24




                                                        i
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 3 of 81 PageID #: 980




                                  TABLE OF CONTENTS
                                      (Continued)

                                                                                                      Page
                     a.The Preamble Is an Express Limitation for All of
                       the Reasons Discussed Above and the Following
                       Claim-Specific Reasons .................................................. 24
             3.  “A Method For Reducing Clogging of Injection Devices
                 By a GLP-1 Agonist Formulation” ........................................... 26
                 a.    The Preamble Is an Express Limitation For All of
                       the Reasons Discussed Above and the Following
                       Claim-Specific Reasons .................................................. 26
       B.    DEFENDANT’S ANSWERING POSITION ..................................... 29
             1.  SUMMARY OF THE ARGUMENT ....................................... 29
             2.  ARGUMENT ............................................................................ 30
                 a.    Legal Standards .............................................................. 30
                 b.    The Statements of Purpose and Intended Results in
                       The Preambles of Claims 23, 26, and 29 Do Not
                       Limit the Claims. ............................................................ 31
                       (i)   Statements of Purpose or Intended Results
                             Are Not Claim Limitations................................... 33
                       (ii) Claim Differentiation Does Not Render the
                             Preambles Limiting. ............................................. 38
                       (iii) An Antecedent Basis in the Preamble Does
                             Not Render a Separate Statement of
                             Intended Purpose into a Claim Limitation. .......... 39
                       (iv) The Specification Fails to Support
                             Construing the Preambles as Limiting. ................ 40
                       (v) The Prosecution History Fails to Support
                             Construing the Preambles as Limiting. ................ 43
       C.    PLAINTIFFS’ REPLY POSITION .................................................... 44
             1.  “A Method For Reducing Deposits on Production
                 Equipment During Production of a GLP-1 Agonist
                 Formulation” ............................................................................. 44
                 a.    Mylan Fails To Rebut That the Preambles Give
                       Life, Meaning, and Vitality to the Claims ...................... 44
                 b.    The Preambles Are Limiting Because They Recite
                       Essential Steps, Without Which the Claims Are
                       Not Structurally Complete .............................................. 47


                                                   ii
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 4 of 81 PageID #: 981




                                     TABLE OF CONTENTS
                                         (Continued)

                                                                                                          Page
                      The Entire Specification Shows That the
                        c.
                      Preambles Are Limiting.................................................. 51
               d.     The Preambles Are Limiting for the Additional
                      Reason That They Are Directed to a New Use of
                      Propylene Glycol: Reducing Deposits and
                      Clogging ......................................................................... 56
               e.     Mylan Does Not Deny That the Preambles Provide
                      Antecedent Basis ............................................................ 58
               f.     The Prosecution History Does Not Support Mylan,
                      But Rather Shows That the Preambles Are
                      Limiting .......................................................................... 59
           2.  “A Method For Reducing Deposits in the Final Product
               During Production of a GLP-1 Agonist Formulation” ............. 60
           3.  “A Method For Reducing Clogging of Injection Devices
               By a GLP-1 Agonist Formulation” ........................................... 60
       D.  DEFENDANT’S SUR-REPLY POSITION ....................................... 61
           1.  The PTAB Held that the Preambles Are Not Limiting............. 61
           2.  The Preambles Merely Recite Intended Results of a
               Complete Method...................................................................... 62
           3.  The Preambles Do Not Give Life, Meaning, and Vitality
               to the Claims ............................................................................. 66
           4.  The Intrinsic Evidence Supports the Conclusion that the
               Preambles are Not Limiting ...................................................... 67
               a.     The Claims ...................................................................... 67
               b.     The Specification ............................................................ 68
               c.     The Prosecution History ................................................. 70
           5.  The Preambles do not Describe a New Use of Propylene
               Glycol ........................................................................................ 71
 V.    CONCLUSION.............................................................................................. 72
       A.  PLAINTIFFS’ POSITION .................................................................. 72
       B.  DEFENDANT’S POSITION .............................................................. 72




                                                      iii
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 5 of 81 PageID #: 982




                                    TABLE OF AUTHORITIES

                                                                                                      Page(s)

 CASES
 Am. Med. Sys., Inc. v. Biolitec, Inc.,
   618 F.3d 1354 (Fed. Cir. 2010) .......................................................................... 30

 Amgen Inc. v. Hoescht Marion Roussel, Inc.,
   469 F.3d 1039 (Fed. Cir. 2006) .......................................................................... 23

 Applied Materials, Inc. v. Advanced Semiconductor Materials Am., Inc.,
   98 F.3d 1563 (Fed. Cir. 1996) ............................................................................ 16

 Arctic Cat Inc. v. GEP Power Prods., Inc.,
    919 F.3d 1320 (Fed. Cir. 2019) ........................................................29, 30, 33, 66

 Aspex Eyewear, Inc. v. Marchon Eyewear, Inc.,
    672 F.3d 1335 (Fed. Cir. 2012) .......................................................................... 33

 Bicon, Inc. v. Straumann Co.,
    441 F.3d 945 (Fed. Cir. 2006) ........................................................................4, 60

 Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp.,
   320 F.3d 1339 (Fed. Cir. 2003) ...................................................................passim

 Braintree Labs., Inc. v. Novel Labs., Inc.,
    749 F.3d 1349 (Fed. Cir. 2014) .......................................................................... 33

 Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc.,
    246 F.3d 1368 (Fed. Cir. 2001) ...................................................................passim

 Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
   289 F.3d 801 (Fed. Cir. 2002) .....................................................................passim

 CIVIX-DDI, LLC v. Cellco P’ship,
   387 F. Supp. 2d 869 (N.D. Ill. 2005) ............................................................39, 58

 Comark Commc’ns, Inc. v. Harris Corp.,
   156 F.3d 1182 (Fed. Cir. 1998) ..............................................................38, 51, 67

 Deere & Co. v. Bush Hog, LLC,
   703 F.3d 1349 (Fed. Cir. 2012) ...................................................................passim

                                                       iv
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 6 of 81 PageID #: 983




                                    TABLE OF AUTHORITIES
                                          (Continued)

                                                                                                      Page(s)
 Eaton Corp. v. Rockwell Int’l Corp.,
    323 F.3d 1332 (Fed. Cir. 2003) ..............................................................16, 21, 22

 Genentech, Inc. v. Amgen Inc.,
   No. 17-1407-CFC, 2019 WL 2502932 (D. Del. June 17, 2019) .................passim

 Georgetown Rail Equip. Co. v. Holland L.P.,
   867 F.3d 1229 (Fed. Cir. 2017) .......................................................................... 66

 Griffin v. Bertina,
    285 F.3d 1029 (Fed. Cir. 2002) ...................................................................passim

 In re Copaxone 40 mg,
     No. 14-1171-GMS, 2016 WL 873062 (D. Del. Mar. 7, 2016) .....................43, 67

 In re Copaxone Consol. Cases,
     906 F.3d 1013 (Fed. Cir. 2018) ...................................................................passim

 In re Cruciferous Sprout Litig.,
     301 F.3d 1343 (Fed. Cir. 2002) ...................................................................passim

 Invitrogen Corp. v. Biocrest Mfg., L.P.,
    327 F.3d 1364 (Fed. Cir. 2003) ........................................................19, 26, 29, 60

 Modine Mfg. Co. v. ITC,
   75 F.3d 1545 (Fed. Cir. 1996) ............................................................................ 23

 Novo Nordisk Inc. v. Teva Pharms. USA, Inc.,
   No. 17-227, D.I. 61 (D. Del. June 26, 2018) ..........................................13, 14, 53

 On Demand Mach. Corp. v. Ingram Indus.,
   442 F.3d 1331 (Fed. Cir. 2006) ...................................................................passim

 Phillips v. AWH Corp.,
    415 F.3d 1303 (Fed. Cir. 2005) .......................................................................... 23

 Pitney Bowes, Inc. v. Hewlett-Packard Co.,
    182 F.3d 1298 (Fed. Cir. 1999) ....................................................................15, 30


                                                       v
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 7 of 81 PageID #: 984




                                      TABLE OF AUTHORITIES
                                            (Continued)

                                                                                                              Page(s)
 Poly-America, L.P. v. GSE Lining Tech., Inc.,
    383 F.3d 1303 (Fed. Cir. 2004) ...................................................................passim

 Proveris Sci. Corp. v. Innovasystems, Inc.,
    739 F.3d 1367 (Fed. Cir. 2014) ....................................................................50, 60

 Rapoport v. Dement,
   254 F.3d 1053 (Fed. Cir. 2001) .......................................................................... 21

 Rowe v. Dror,
   112 F.3d 473 (Fed. Cir. 1997) ................................................................29, 30, 33

 Sanofi Mature IP v. Mylan Labs., Ltd.,
    757 F. App’x 988 (Fed. Cir. 2019) ...................................................18, 21, 22, 23

 Schumer v. Lab. Computer Sys. Inc.,
    308 F.3d 1304 (Fed. Cir. 2002) ....................................................................39, 58

 Smith v. Snow,
   294 U.S. 1 (1935) ................................................................................................ 23

 Sunoco Partners Mktg. & Terminals L.P. v. Powder Springs Logistics, LLC,
    No. 17-1390-LPS-CJB, 2019 WL 4051949 (D. Del. Aug. 28, 2019) ..........42, 56

 Symantec Corp. v. Computer Assocs. Int’l, Inc.,
   522 F.3d 1279 (Fed. Cir. 2008) .......................................................................... 71

 Takeda Pharm. Co. v. Actavis Labs. FL, Inc.,
    No. 15-451-RGA, 2016 WL 3193188 (D. Del. June 6, 2016) ........................... 34

 TomTom, Inc. v. Adolph,
   790 F.3d 1315 (Fed. Cir. 2015) ...................................................................passim

 TVIIM, LLC v. McAfee, Inc.,
   851 F.3d 1356 (Fed. Cir. 2017) .......................................................................... 68

 Vizio, Inc. v. ITC,
    605 F.3d 1330 (Fed. Cir. 2010) ...................................................................passim


                                                           vi
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 8 of 81 PageID #: 985




                                       TABLE OF AUTHORITIES
                                             (Continued)

                                                                                                                Page(s)
 Wedeco UV Techs., Inc. v. Calgon Carbon Corp.,
   No. 01-924 (JAG), 2006 WL 1867201 (D.N.J. June 30, 2006),
   aff’d, 223 F. App’x 982 (Fed. Cir. 2007) .....................................................42, 56


 STATUTES AND RULES
 35 U.S.C. 102(e) ...................................................................................................... 12




                                                            vii
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 9 of 81 PageID #: 986




 I.    INTRODUCTION

       A.    Plaintiffs’ Opening Position

       Plaintiffs Novo Nordisk Inc. and Novo Nordisk A/S (collectively, “Novo

 Nordisk”) submit this Opening Claim Construction Brief pursuant to the Court’s

 November 18, 2019 Scheduling Order (D.I. 16).

       This case concerns Novo Nordisk’s blockbuster diabetes drug Victoza®,

 which Defendant Mylan Institutional LLC (“Mylan”) seeks to copy and sell before

 the expiration of Novo Nordisk’s patents covering the drug. There are seven

 patents-in-suit, but only one is at-issue in these claim construction proceedings:

 U.S. Patent No. 8,114,833 (“the ’833 patent”), which covers the improved

 injectable formulation used with Victoza®.

       The claim construction dispute is limited to three preambles of certain

 method claims, and whether each preamble must be considered as a limitation of

 the claim (as Novo Nordisk proposes) or can be ignored (as Mylan proposes).

 These preambles are vital limitations because they recite the “essence” of the

 claims: reducing undesirable deposits and troublesome clogging of injection

 devices by using propylene glycol as the isotonicity agent, a step performed only

 for the reasons stated by the preambles. Without them, the manipulative step of

 the claims (“replacing the isotonicity agent previously utilized in said formulation




                                          1
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 10 of 81 PageID #: 987




  with propylene glycol”) becomes a meaningless academic exercise that serves no

  purpose.

        As documented in the specification, the inventors discovered that a widely

  used “isotonicity agent,” mannitol, was causing undesirable deposits on their

  production equipment, deposits in their final drug product, and clogging of the

  injection needles used to administer it. In search of a solution, the inventors

  conducted a variety of studies, including synthesizing fourteen different

  formulations, each containing a different chemical to adjust tonicity, and testing

  them in several rounds of experiments. In the end, they discovered that one

  particular chemical, propylene glycol, was unexpectedly the best at reducing

  deposits on production equipment, deposits in the final product, and clogging of

  injection devices.    So, the inventors replaced the isotonicity agent they had

  previously used (mannitol) with propylene glycol and claimed in their patent

  methods of reducing deposits and clogging by doing so. This is the “essence” of

  their invention, which is captured in the preambles in question here.

        Novo Nordisk’s proposed construction that each preamble is limiting, and

  cannot be ignored, is consistent with the controlling intrinsic evidence, including

  the claims themselves, as understood by a person of ordinary skill in the art. It also

  comports with controlling caselaw, which prescribes that a preamble embodying

  the claim’s “raison d’etre” or “essence” is limiting, as is the case here. In contrast,



                                            2
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 11 of 81 PageID #: 988




  Mylan’s proposed construction that the preambles are nonlimiting ignores the

  invention as a whole, which is directed to methods of reducing deposits and

  clogging. Without its preamble, each claim-at-issue would lack meaning and

  purpose—the claims would simply be directed to replacing a previously utilized

  isotonicity agent with propylene glycol.      That would discount the inventors’

  innovative steps of identifying the problem of deposits and clogging, as well as the

  solution that is achieved by replacing the previously used isotonicity agent with

  propylene glycol.

        B.    Defendant’s Answering Position
        Pursuant to the Court’s Scheduling Order (D.I. 16), Defendant Mylan

  Institutional LLC (“Mylan”) submits this Answering Claim Construction Brief in

  response to Plaintiffs Novo Nordisk Inc. and Novo Nordisk A/S’s (collectively,

  “Plaintiffs”) Opening Claim Construction Brief.

        U.S. Patent No. 8,114,833 (“the ’833 patent”) is directed towards

  pharmaceutical      formulations   and   methods   of   preparing   pharmaceutical

  formulations containing glucagon-like peptide-1 (“GLP-1”) agonists. At issue here

  is whether the preambles of independent claims 23, 26, and 29, which do nothing

  more than describe the intended results of the claimed methods, are claim

  limitations. The intrinsic evidence and a wealth of authority show that these

  preambles are not limiting.



                                            3
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 12 of 81 PageID #: 989




        C.    Plaintiffs’ Reply Position
        Mylan takes several fatal missteps to argue that the preambles at issue are

  non-limiting, from misstating Federal Circuit precedent and cherry-picking from

  the specification, to ignoring the dependent claims and the clear antecedent

  language found in each of the preambles. Moreover, Mylan fails to account for the

  parties’ agreed upon construction of the “replacing” claim terms in the bodies of

  the claims at issue. Mylan’s flawed analysis fails to show that the preambles at

  issue are non-limiting. Instead, the intrinsic evidence and controlling Federal

  Circuit authority support Novo Nordisk’s position that each preamble is limiting.

        The specification as a whole makes clear what “the inventors actually

  invented and intended to encompass by the claim,” and the method invented is

  recited in the preambles. In re Cruciferous Sprout Litig., 301 F.3d 1343, 1347

  (Fed. Cir. 2002) (internal quotation omitted); see also Bicon, Inc. v. Straumann

  Co., 441 F.3d 945, 952 (Fed. Cir. 2006).        The specification documents the

  inventors’ work in identifying the problem of deposits and clogging in GLP-1

  agonist formulations containing mannitol and later discovering that a particular

  chemical, propylene glycol, unexpectedly reduced deposits and clogging in such

  formulations. And viewed in its entirety, the specification makes clear that the

  essence of the claimed inventions is directed to reducing deposits on production




                                           4
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 13 of 81 PageID #: 990




  equipment, deposits in the final product, and clogging of injection needles in GLP-

  1 agonist formulations by using propylene glycol.

        The language of the preambles, in turn, give “life, meaning, and vitality” to

  the claims, showing that they are limiting pursuant to controlling Federal Circuit

  precedent. Put another way, review of the specification and claim language show

  that the preambles set out the “essence” or “raison d’etre” of the claimed invention.

  Mylan summarily dismisses Novo Nordisk’s application of Federal Circuit

  precedent to the claim language at issue, and, without conducting the “life,

  meaning, and vitality” inquiry, conflates it with the alternative inquiry into whether

  a preamble recites “essential structure or steps.” Infra at 36-37. But the “essential

  structure or steps” inquiry likewise shows that the preambles are limiting because

  they provide a framework for the claimed inventions, i.e., reducing deposits in

  production equipment, reducing deposits in the final product, and reducing

  clogging in needles.

        D.     Defendant’s Sur-Reply Position
        Nothing in Plaintiffs’ reply renders the statements of intended results recited

  in the preambles of claims 23, 26, and 29 limitations. The Court should reject

  Plaintiffs’ attempt to turn intended results into method steps, at least because

  Plaintiffs concede that the preambles identify the “intended objective” of the




                                            5
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 14 of 81 PageID #: 991




  claimed methods. Infra at 56. The Court should hold that the preambles are

  nonlimiting statements of intended results.

  II.       BACKGROUND

            A.    Plaintiffs’ Opening Position

                  1.    The ’833 Patent
            Injectable formulations often contain “isotonicity agents,” which adjust the

  formulation’s osmotic pressure to match that of the injection site in the body. See

  Novo Nordisk Inc. v. Mylan Institutional LLC, No. 19-1551, D.I. 41, Ex. B, ’833

  patent at col.1, ll.30-34; see also McGraw-Hill Concise Dictionary of Modern

  Medicine (2002)1 (defining “isotonic” as “[r]eferring to uniformity of osmotic

  pressure”). Using an injectable formulation that is not isotonic with the body at the

  injection site can be painful and cause other side effects. REMINGTON’S

  PHARMACEUTICAL SCIENCES, Chapter 79 (18th ed. 1990) (Ex. A2) at MI-

  LIRA0013812 (“Solutions that differ from the serum in tonicity generally are

  stated to cause tissue irritation, pain on injection and electrolyte shifts, the effect

  depending on the degree of deviation from tonicity.”).

            The ’833 patent explains that “one of the more common isotonic agents used

  in such formulations is mannitol,” but the inventors “observed that mannitol causes


        1
          Available at: https://medical-dictionary.thefreedictionary.com/isotonic (May
        29, 2020).
        2
          Exhibits cited herein are included within the parties’ Joint Appendix.

                                              6
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 15 of 81 PageID #: 992




  problems during . . . production,” including “deposits in the production equipment

  and in the final product,” as well as “clogging of [the] injection devices.” D.I. 41,

  Ex. B, ’833 patent at col.1, ll.30-45. The inventors found that deposits “increase

  the need to clean the filling equipment during production of the formulation”

  which “results in reduced production capability.” Id. at col.1, ll.36-39. “Such

  deposits also result in reduced yield of the final product.” Id. at col.1, ll.39-40.

  Finally, the inventors also observed that “the presence of mannitol results in

  clogging of injection devices.” Id. at col.1, ll.42-45. So the inventors embarked on

  a series of screening studies to “identify an alternative isotonic agent.” Id. at col.1,

  ll.46-49. They prepared fourteen different formulations—one with mannitol, and

  the others with different chemicals to adjust tonicity—and compared them in

  several tests: (1) the “drop test” to examine whether droplets of the experimental

  formulations contained deposits upon drying; (2) the “clogging test,” to assess

  clogging of the injection needle; and (3) the “simulated filling” test, to determine

  which experimental formulations caused deposits on filling equipment. Id. at

  col.16, ll.5-30; col.16, l.60 – col.18, l.8.

         As illustrated in the specification, the experimental results pointed to

  propylene glycol, which “reduced deposits in production equipment and in the

  final product” and “reduced clogging of the injection devices relative to

  formulations containing other isotonicity agents,” and also created no stability,



                                                 7
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 16 of 81 PageID #: 993




  microbial, or toxicity concerns. Id. at col.1, ll.53-57; col.3, ll.39-48; col.18, ll.10-

  67. The inventors next prepared formulations of mannitol and propylene glycol for

  “head to head comparison studies,” and again found propylene glycol to be

  superior during clogging tests and simulated filling tests. Id. at col.18, ll.58-59

  (“head to head comparison studies”), col.19, l.1 – col.20, l.5 (“Preparation of

  Formulations” and results of comparison studies).

        Accordingly, the inventors discovered that propylene glycol formulations

  were “optimal for production and for use in injection devices since they exhibit

  reduced deposits . . . and reduced clogging” as well as reduced deposits in the final

  product. Id. at col.1, ll.53-57; col.13, ll.30-35; see also id. at [54]. And the

  specification highlights that the claimed inventions are directed to methods of

  reducing clogging of injection devices, reducing deposits on the production

  equipment, and reducing deposits in the final product by replacing the previously

  used isotonicity agent with propylene glycol. Id. at Abstract; col.1, ll.53-57. The

  inventors put their discovery to use by using propylene glycol as the isotonicity

  agent in Victoza®.

        B.     Defendant’s Answering Position

               1.      The Products at Issue
        Plaintiffs market Victoza®, an injection solution containing liraglutide (a

  GLP-1 agonist). Mylan submitted an abbreviated new drug application seeking



                                             8
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 17 of 81 PageID #: 994




  FDA approval for a lower-cost generic liraglutide injection solution.

               2.    U.S. Patent No. 8,114,833
         The ’833 patent describes and claims pharmaceutical formulations

  containing GLP-1 agonists and excipient materials, such as substances that affect

  the isotonicity3 of the formulations (“isotonicity agents”), and methods for

  manufacturing the disclosed formulations. See generally D.I. 41-2 (’833 patent).

  The use of isotonicity agents in formulations containing peptides generally, and

  GLP-1 agonists specifically, was widely known before the effective filing date of

  the ’833 patent. See generally D.I. 41-2 (’833 patent); Int’l Patent Application

  Publ’n No. WO 03/002136 by Flink (Ex. 1); REMINGTON’S PHARM. SCI. (Alfonso

  R. Gennaro et al. eds., 18th ed. 1990) (Ex. 2).

         Claims 23, 26, and 29 each recite the identical method step of “replacing the

  isotonicity agent previously utilized in said formulation with propylene glycol at a

  concentration of between 1-100 mg/ml.” See D.I. 41-2 (’833 patent) at 24:7-13,

  26-32, 45-50. Claims 23, 26, and 29 are identical, except for their bolded phrases

  shown below:



     3
       Tonicity refers generally to the osmotic pressure of a solution relative to the
     osmotic pressure of bodily fluids. Ex. 2 at 1462. More specifically, tonicity
     refers to the effect that a solution has on the amount of water that cells gain or
     lose upon contact with the solution. Id. Solutions are isotonic “if there is no
     net gain or loss of water by the cell, or other change in the cell when it is in
     contact with that solution.” Id.

                                            9
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 18 of 81 PageID #: 995




        23. A method for reducing deposits on production equipment
        during production of a GLP-1 agonist formulation, said method
        comprising replacing the isotonicity agent previously utilized in said
        formulation with propylene glycol at a concentration of between 1-
        100 mg/ml, and wherein said GLP-1 agonist formulation comprises a
        disodium phosphate dihydrate buffer.

        26. A method for reducing deposits in the final product during
        production of a GLP-1 agonist formulation, said method comprising
        replacing the isotonicity agent previously utilized in said formulation
        with propylene glycol at a concentration of between 1-100 mg/ml, and
        wherein said GLP-1 agonist formulation comprises a disodium
        phosphate dihydrate buffer.

        29. A method for reducing the clogging of injection devices by a
        GLP-1 agonist formulation, said method comprising replacing the
        isotonicity agent previously utilized in said formulation with
        propylene glycol at a concentration of between 1-100 mg/ml, and
        wherein said GLP-1 agonist formulation comprises a disodium
        phosphate dihydrate buffer.

  Id. at 24:7-13, 26-32, 45-50 (emphases added).

              3.    Prosecution History
        Claims 36, 39, and 42, as numbered during prosecution, contained the same

  preambles at issue here and ultimately issued as claims 23, 26, and 29,

  respectively. Ex. 3 May 17, 2006 Transmittal of New Application at NNVICT-

  MYL_00002150-51. As originally filed, the claims recited a “peptide” generically

  (rather than a GLP-1 agonist, specifically) and did not recite a “disodium

  phosphate dihydrate buffer.” Id. The Examiner rejected the as-filed claims as

  anticipated by a patent application issued to Knudsen. Ex. 4 (June 25, 2009 Office

  Action).   The Examiner explained that Knudsen taught “a pharmaceutical


                                          10
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 19 of 81 PageID #: 996




  formulation comprising a peptide and propylene glycol.”        Id. at NNVICT-

  MYL_00002600. The Examiner further explained that “[w]ith respect to claims

  36-44, the effect of reducing deposits on production equipment is inherent to the

  prior art of Knudsen et al. because the compositions and methods of making them

  taught by the prior art are identical to the claimed invention.” Id. at NNVICT-

  MYL_00002601-02.

        In response, Plaintiffs amended claims 36, 39, and 42 to replace “peptide”

  with a “GLP-1 agonist” and further narrowed the claims to require that the

  formulations comprise “a disodium phosphate dehydrate [sic, dihydrate] buffer.”

  D.I. 41-6 (Nov. 18, 2009 Response to Final Office Action).             Plaintiffs’

  amendments as submitted are shown below:




        Plaintiffs explained that these amendments overcame the Examiner’s

  rejection because the cited art did not teach a pharmaceutical formulation

  comprising a “GLP-1 agonist, about 1 mg/ml to about 100 mg/ml propylene glycol

  and a disodium phosphate dehydrate [sic] buffer, wherein said formulation has a

  pH of from about 7.0 to about 10.0.” Id. at NNVICT-MYL_00002617. And,


                                         11
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 20 of 81 PageID #: 997




  Plaintiffs asserted that Knudsen also did not “mention a composition comprising a

  disodium phosphate dehydrate [sic] buffer, a method of preparing such or method

  of reducing deposits or clogging.” Id. Thereafter, the Examiner allowed the

  claims to issue because the prior art allegedly did not disclose a formulation with a

  disodium phosphate dihydrate buffer:

         The rejection of claims 1-19, 22-28, and 30-44 under 35 U.S.C. 102(e)
         as being anticipated by Knudsen … is overcome by the amendment …
         Knudsen et al. teaches phosphate buffer which is generic to the
         species disodium phosphate dihydrate buffer now claimed. Therefore,
         the claims are not anticipated by Knudsen et al.

  D.I. 41-6 (Notice of Allowability) at NNVICT-MYL_00002661. The Examiner

  said nothing about the claim preambles. Indeed, these preambles were recited in

  the claims from the outset, including when they were originally rejected. Thus,

  Plaintiffs and the Examiner each understood that the patent was allowed based on

  the claim amendments limiting the claims to formulations and methods that

  included a disodium phosphate dihydrate buffer.

  III.   AGREED UPON CONSTRUCTIONS
         The parties agree that the following terms have the constructions set forth

  below (D.I. 41).




                                           12
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 21 of 81 PageID #: 998




     AGREED UPON CONSTRUCTION FOR “ISOTONIC AGENT” AND
                    “ISOTONICITY AGENT”
                        Relevant Patent
         Term            and Affected           Parties’ Proposed Construction
                            Claims
                        ’343 Patent at
                        claim 29
  “isotonic agent”      ’618 Patent at     Synonymous such that they have the
                        claims 1, 6, 13,   same meaning in each of the ’343
                        and 14             Patent, ’618 Patent, and ’833 Patent.
                        ’833 Patent at
  “isotonicity agent”   claims 23-26 and
                        28-31


    CLAIM TERMS AGREED UPON FROM THE TEVA LITIGATION IN
                   U.S. PATENT NO. 9,265,893
         Term           Affected Claims         Parties’ Proposed Construction
                                           “a part that transfers force from the push
  “driving part”        1-6                button”

                                           “a bearing that supports an end of a
  “pivot bearing”       1-6                rotating shaft subject to an axial load”

                                           “a bearing that supports a load on a shaft
  “radial bearing”      2-4                that is perpendicular to the axis of
                                           rotation”


    CLAIM TERMS AGREED UPON FROM THE TEVA LITIGATION IN
                  U.S. PATENT NO. RE 41,956
         Term           Affected Claims         Parties’ Proposed Construction
                                           “a part that transfers force from the
  “driver”              2                  injection button”




                                           13
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 22 of 81 PageID #: 999




  “track”               2                  “a path along which a part moves”

  “track follower”      2                  “a part that moves along a path”

  “track having a                          “the length of the track that the track
                        2                  follower can move along”
  length”


    CLAIM TERMS AGREED UPON FROM THE TEVA LITIGATION IN
                   U.S. PATENT NO. 8,114,833
      Term for
                        Affected Claims        Parties’ Proposed Construction
     Construction

                        1, 5, 6, 7, 16, 20, When used in connection with pH,
  “about”                                   “[plus] or [minus] 0.1 pH units from
                        21, 22
                                            [the stated number]”
  “replacing the                           “Having a first formulation that utilized
  isotonicity agent                        an isotonicity agent other than propylene
  previously utilized                      glycol and having a second formulation
                        23, 26, 29
  in said formulation                      wherein the isotonicity agent used in the
  with propylene                           first formulation is substituted or
  glycol”                                  replaced with propylene glycol”
  “the propylene
  glycol-containing                        “Having a first formulation that utilized
  formulation relative                     an isotonicity agent other than propylene
  to that observed for                     glycol and having a second formulation
                       24, 30
  the formulation                          wherein the isotonicity agent used in the
  containing the                           first formulation is substituted or
  previously utilized                      replaced with propylene glycol”
  isotonicity agent”
                                           “Having a first formulation that utilized
  “the isotonicity                         an isotonicity agent other than propylene
  agent to be replaced                     glycol and having a second formulation
                       25, 28, 31
  by propylene                             wherein the isotonicity agent used in the
  glycol”                                  first formulation is substituted or
                                           replaced with propylene glycol”




                                          14
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 23 of 81 PageID #: 1000




  IV.   DISPUTED CONSTRUCTIONS

        A.     Plaintiffs’ Opening Position

               1.     “A Method For Reducing Deposits on Production
                      Equipment During Production of a GLP-1 Agonist
                      Formulation”

                      a.    The Preamble Gives “Life, Meaning, and Vitality” to
                            the Claims and Is an Express Limitation

          Term             Claims             Novo Nordisk’s                 Mylan’s
                                               Construction                Construction

  “A method for
  reducing deposits on                The phrase is an express
  production equipment 23, 24,        limitation of claim 23 and it        Nonlimiting
  during production of 25             carries its plain and ordinary       preamble
  a GLP-1 agonist                     meaning.
  formulation”


        “A claim preamble has the import that the claim as a whole suggests for it.”

  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)

  (citation omitted). “If the claim preamble, when read in the context of the entire

  claim, recites limitations of the claim, or, if the claim preamble is necessary to give

  life, meaning, and vitality to the claim, then the claim preamble should be

  construed as if in the balance of the claim.” Id. (citations omitted).

        A preamble is a limiting, necessary component of the claim if “there is no

  meaningful distinction to be drawn between the claim preamble and the rest of the

  claim.” Id. In other words, the preamble is limiting where “the claim drafter

  choos[es] to use both the preamble and the body to define the subject matter of the

                                            15
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 24 of 81 PageID #: 1001




  claimed invention.” Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1340

  (Fed. Cir. 2003). The “preamble language will limit the claim if it recites not

  merely a context in which the invention may be used, but the essence of the

  invention without which performance of the recited steps is nothing but an

  academic exercise.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough

  Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); Griffin v. Bertina, 285 F.3d 1029,

  1033 (Fed. Cir. 2002). In order to determine whether a preamble is a limitation,

  courts assess the claims, specification, and prosecution history. Applied Materials,

  Inc. v. Advanced Semiconductor Materials Am., Inc., 98 F.3d 1563, 1572-73 (Fed.

  Cir. 1996).

        “A method for reducing deposits on production equipment during production

  of a GLP-1 agonist formulation,” should be construed as an express limitation of

  claims 23-25. “Reducing deposits on production equipment” is the “raison d’etre

  of the claimed method itself.” Boehringer Ingelheim, 320 F.3d at 1345. As

  demonstrated by the claims, the specification, and the prosecution history, the

  preamble gives “life and meaning” to the later claimed process of “replacing the

  isotonicity agent previously utilized in said formulation with propylene glycol.”

  See Griffin, 285 F.3d at 1033.




                                          16
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 25 of 81 PageID #: 1002




                     b.    The Claim Language Supports a Limiting
                           Construction

        The fundamental purpose of the methods of claims 23-25 is to reduce

  deposits on production equipment. See, e.g., D.I. 41, Ex. B, ’833 patent at claim

  23 (“A method for reducing deposits on production equipment during production

  of a GLP-1 agonist formulation, said method comprising replacing the isotonicity

  agent previously utilized in said formulation with propylene glycol at a

  concentration of between 1-100 mg/ml, and wherein said GLP-1 agonist

  formulation comprises a disodium phosphate dihydrate buffer.”). That purpose is

  recited in the preambles to the claims. Without those preambles, the claims reduce

  to nothing more than merely replacing a previously used isotonicity agent with

  propylene glycol—an action that is a meaningless academic exercise with no

  purpose in isolation. Boehringer Ingelheim, 320 F.3d at 1345; Griffin, 285 F.3d at

  1033. As further evidence that the preambles must be considered as express

  limitations, without them, the bodies of independent claims 23, 26, and 29 each

  recite the exact same invention. See D.I. 41, Ex. B, ’833 patent, claims 23, 26, &

  29.

                     c.    The Specification Reinforces a Limiting Construction
        The specification of the ’833 patent also demonstrates that the preamble is

  an express limitation and a necessary component of claims 23-25.               The

  specification explains that the inventors observed that mannitol caused problematic


                                          17
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 26 of 81 PageID #: 1003




  deposits on production equipment during production of peptide formulations. D.I.

  41, Ex. B, ’833 patent at col.1, ll.30-45; see also supra at Section II.A.1. The

  deposits prompted the inventors to conduct a number of simulated filling tests with

  fourteen possible chemicals to adjust the tonicity of the formulation, including

  propylene glycol, in order to discover if another chemical alleviated the problem.

  D.I. 41, Ex. B, ’833 patent at Examples 1-2. After performing these simulated

  filling tests, which included a head-to-head comparison between mannitol and

  propylene glycol, the inventors discovered that propylene glycol reduced deposits

  in the production equipment during production of a GLP-1 agonist formulation.

  Id. In discussing the results of the simulated filling tests in Examples 1 and 2, the

  specification highlights that propylene glycol reduces deposits on the production

  equipment. Id.; see also Sanofi Mature IP v. Mylan Labs., Ltd., 757 F. App’x 988,

  993 (Fed. Cir. 2019) (finding that the example disclosed in the specification

  emphasizes that the preamble is “an important aspect of the invention” and thus,

  supports the finding that the preamble is limiting).

        The specification states that the inventors concluded that GLP-1 agonist

  formulations containing propylene glycol were “optimal for production and for use

  in injection devices since they exhibit reduced deposits.” D.I. 41, Ex. B, ’833

  patent at col.1, ll.53-57. Thus, the specification emphasizes that reducing deposits

  on the production equipment is the “essence” of the claimed invention. See, e.g.,



                                            18
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 27 of 81 PageID #: 1004




  id. at Abstract; col.1, ll.15-57; col.2, ll.35-45; col.3, ll.1-30; col.3, ll.39-48; col.13,

  ll.30-35; col.14, ll.16-55; Examples 1-2; Figures 5 & 6. Therefore, the preambles

  should be construed as limitations. Boehringer, 320 F.3d at 1345.

                      d.     The Prosecution Further Supports a Limiting
                             Construction
        The prosecution history also supports construing the preambles as

  limitations of claims 23-25. In overcoming an obviousness rejection of those

  claims, applicants stressed that the prior art did not mention “a method of reducing

  deposits.” See Ex. B at NNVICT-MYL00002617 (“[N]either the Specification,

  nor any of the examples in [the prior art reference in question] mention . . . [a]

  method of reducing deposits or clogging.”); Ex. C at NNVICT-MYL00002661.

  By expressly relying on the preamble to distinguish the claimed invention over the

  prior art, applicants made clear that the preamble to claims 23-25 is limiting. See

  Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1370 (Fed. Cir. 2003).

                      e.     Preambles Like Those At-Issue Here Have Been
                             Found Limiting

        In Boehringer Ingelheim, the Federal Circuit found the preamble (“[a]

  method of growing and isolating swine infertility and respiratory syndrome virus,

  ATC-VR2332”) limiting because, “[d]ivorced from the process of growing and

  isolating virus, the claimed method reduces to nothing more than a process for

  producing [certain effects in cells]—a process whose absence of fathomable utility



                                              19
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 28 of 81 PageID #: 1005




  rather suggests the academic exercise.” Id. at 1345 (emphasis added). Thus, the

  term “isolating” was not merely a circumstance in which the method may be

  useful, but rather “the raison d’etre of the claimed method itself,” and the

  preamble was therefore a limitation of the claim. Id. at 1345.

        Likewise, in Griffin, the Federal Circuit found the preamble (“diagnosing an

  increased risk for thrombosis of a genetic defect causing thrombosis”) limiting

  because diagnosis was “the essence of this invention” and gave “life and meaning”

  to the manipulative steps. Id. at 1033 (emphasis added). The Federal Circuit

  specifically noted that the manipulative steps of (a) testing the nucleic acid

  obtained from the test subject and (b) assaying for the presence of a point mutation

  were “merely academic exercises” without the preamble. Id. And without the

  preamble’s stated objective to diagnose thrombosis, the remaining steps would

  have been “empty language” with “no purpose.” Id.

        As in Boehringer Ingelheim and Griffin, the manipulative step of claims 23-

  25 (“replacing the isotonicity agent previously utilized in said formulation with

  propylene glycol”) would be a meaningless academic exercise with no purpose

  absent the intended objective of the preamble (“reducing deposits on production

  equipment.”). See also Vizio, Inc. v. ITC, 605 F.3d 1330, 1341 (Fed. Cir. 2010)

  (the claims “would have little meaning without the intended objective of decoding”




                                           20
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 29 of 81 PageID #: 1006




  because it not “only add[s] an intended use, but rather, states an essential limitation

  to the claims.” (internal citation omitted)).

                      f.     The Preamble Is Limiting For the Additional Reason
                             That It Provides Antecedent Basis
        A preamble may be considered a necessary component of the claimed

  invention “[w]hen limitations in the body of the claim rely upon and derive

  antecedent basis from the preamble.” Eaton Corp., 323 F.3d at 1339; see also

  Sanofi Mature IP, 757 F. App’x at 993 (“[T]here is a direct link between the claim

  as a whole and the preamble, which provides an antecedent basis. . . .”). That is, a

  preamble is considered limiting if a later claim limitation would have no basis

  without reference to the preamble. See, e.g., Rapoport v. Dement, 254 F.3d 1053,

  1059 (Fed. Cir. 2001) (“[W]ithout treating the phrase ‘treatment of sleep apneas’

  as a claim limitation, the phrase ‘to a patient in need of such treatment’ would not

  have a proper antecedent basis.”).

        Limitations in the bodies of the claims-at-issue, including “said method

  comprising replacing the isotonicity agent previously utilized in said formulation

  with propylene glycol” and “said GLP-1 agonist formulation” derive antecedent

  basis from their preambles. See, e.g., D.I. 41, Ex. B, ’833 patent at claims 23, 26,

  and 29 (emphasis added). The methods and formulations referenced in the bodies

  of claims 23, 26, and 29 are the same ones initially recited in the preambles.

  Consideration of the preamble is thus required to paint a complete picture of the


                                             21
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 30 of 81 PageID #: 1007




  claimed invention. See Eaton Corp., 323 F.3d at 1339-40. When the preamble is

  ignored, the “formulations” recited in the bodies of the claims could be any

  formulation. Only when the preamble is considered is it understood that they refer

  back to the particular “GLP-1 agonist formulation” recited in the preambles. See

  Eaton Corp., 323 F.3d at 1339-40; Sanofi Mature IP, 757 F. App’x at 993-94.

        Additionally, the “wherein the reduction” clauses recited in dependent

  claims 24, 27, and 30 refer back to the preambles of the claims from which they

  depend, which recite “methods of reducing [deposits and clogging].” See D.I. 41,

  Ex. B, ’833 patent, claims 23-24, 26-27, & 29-30 (emphases added). Without the

  methods recited in the preambles, the “wherein” clauses of claims 24, 27, and 30

  lack antecedent basis. See Eaton Corp., 323 F.3d at 1339; Sanofi Mature IP, 757

  F. App’x at 993-94.

        Absent the preambles, the claims do not define the entirety of the claimed

  inventions, with several limitations lacking antecedent basis. For this additional

  reason, the preambles are limiting. See Eaton Corp., 323 F.3d at 1339; Sanofi

  Mature IP, 757 F. App’x at 993-94.

                    g.     The Court Should Reject Mylan’s Non-Limiting
                           Construction
        Mylan may argue that none of the preambles of the disputed claims are

  limiting because they allegedly recite only statements of purpose and intended

  result (i.e., reducing deposits on production equipment, reducing deposits in the


                                         22
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 31 of 81 PageID #: 1008




  final product, and reducing clogging in injection needles). Not so. The preambles

  recite essential limitations. Each preamble gives not only purpose, but meaning, to

  the step of replacing the previously used isotonicity agent with propylene glycol.

  See Boehringer Ingelheim, 320 F.3d at 1345; Griffin, 285 F.3d at 1033. Without

  the preambles, claims 23-25, 26, 28, and 29-31 are structurally incomplete

  inventions. See, e.g., Vizio, Inc., 605 F.3d at 1340; Sanofi Mature IP, 757 F.

  App’x at 882. Mylan’s proposed constructions as nonlimiting preambles cannot be

  correct.

        Mylan’s construction cannot be correct for the additional reason that, by

  ignoring the preambles, independent claim 23 would recite the same invention as

  claims 26 and 29.       Meanwhile, Novo Nordisk’s construction preserves the

  distinctions among claims 23, 26, and 29, which recite and claim three

  fundamentally different methods.       See, e.g., Amgen Inc. v. Hoescht Marion

  Roussel, Inc., 469 F.3d 1039, 1042 (Fed. Cir. 2006) (citing Modine Mfg. Co. v.

  ITC, 75 F.3d 1545, 1556 (Fed. Cir. 1996) (“When claims are amenable to more

  than one construction, they should when reasonably possible be interpreted so as to

  preserve their validity.”)) (also citing Smith v. Snow, 294 U.S. 1, 14 (1935) (“if the

  claim were fairly susceptible to two constructions, that should be adopted which

  will secure to the patentee his actual invention”)); see also Phillips v. AWH Corp.,




                                           23
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 32 of 81 PageID #: 1009




  415 F.3d 1303, 1327 (Fed. Cir. 2005) (recognizing maxim of construing claims to

  preserve validity).

               2.       “A Method For Reducing Deposits in the Final Product
                        During Production of a GLP-1 Agonist Formulation”

                        a.    The Preamble Is an Express Limitation for All of the
                              Reasons Discussed Above and the Following Claim-
                              Specific Reasons

          Term               Claims          Novo Nordisk’s               Mylan’s
                                              Construction              Construction

  “A method for
  reducing deposits in                The phrase is an express
  the final product                   limitation of claim 23 and it    Nonlimiting
                             26, 28
  during production of                carries its plain and ordinary   preamble
  a GLP-1 agonist                     meaning.
  formulation”


        For all of the reasons discussed supra, “[a] method for reducing deposits in

  the final product during production of a GLP-1 agonist formulation” should also be

  construed as an express limitation. See supra at Sections IV.A.1.a, IV.A.1.e,

  IV.A.1.f, IV.A.1.g. The fundamental purpose of the methods of claims 26 and 28

  is to reduce deposits in the final product, which is recited in the preambles. See,

  e.g., D.I. 41, Ex. B, ’833 patent at claim 26 (“A method for reducing deposits in

  the final product during production of a GLP-1 agonist formulation, said method

  comprising replacing the isotonicity agent previously utilized in said formulation

  with propylene glycol at a concentration of between 1-100 mg/ml, and wherein



                                            24
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 33 of 81 PageID #: 1010




  said GLP-1 agonist formulation comprises a disodium phosphate dihydrate

  buffer.”). Without the preambles, the claims reduce to replacing a previously used

  isotonicity agent with propylene glycol—a mere academic exercise. Boehringer

  Ingelheim, 320 F.3d at 1345; Griffin, 285 F.3d at 1033; Vizio, Inc., 605 F.3d at

  1341.

          As with “reducing deposits in production equipment,” the specification

  clearly indicates that “reducing deposits in the final product” is limiting and a

  necessary component of the claimed inventions.           The inventors observed that

  mannitol resulted in deposits in the final product, which reduced its yield. D.I. 41,

  Ex. B, ’833 patent at col.1, ll.30-45; col.1, ll.39-40.        To discover whether a

  different chemical would not produce deposits in the final product, the inventors

  conducted a “drop test” with fourteen different chemicals to adjust the tonicity of

  the formulation and found that propylene glycol, among a few other chemicals, had

  “suitable properties as replacement[] candidates for mannitol.” Id. at Example 1.

  The specification states that the inventors concluded that GLP-1 agonist

  formulations containing propylene glycol were “optimal for production and for use

  in injection devices since they exhibit reduced deposits” in the final product. See,

  e.g., id. at Abstract; col.1, ll.15-57; col.2, ll.46-57; col.3, ll.1-30; col.3, ll.39-48;

  col.14, l.56 – col.15, l.27; Example 1; Figures 1 & 2. Therefore, the specification

  emphasizes that “[a] method for reducing deposits in the final product during



                                             25
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 34 of 81 PageID #: 1011




  production of a GLP-1 agonist formulation” is the “essence of the invention” and

  should be construed as an express limitation as recited in the claims’ preambles.

  Boehringer, 320 F.3d at 1345.

        The prosecution history also demonstrates that the preamble is an express

  limitation. In overcoming an obviousness rejection of claims 26 and 28, applicants

  stressed that the prior art did not mention “a method of reducing deposits.” See Ex.

  B at NNVICT-MYL00002617 (“[N]either the Specification, nor any of the

  examples in [the prior art reference] mention . . . [a] method of reducing deposits

  or clogging.”); Ex. C at NNVICT-MYL00002661. By expressly relying on the

  preamble to distinguish the claimed invention over the prior art, the prosecution

  history shows that the preamble to claims 26 and 28 is limiting. Invitrogen Corp.,

  327 F.3d at 1370.

              3.      “A Method For Reducing Clogging of Injection Devices By
                      a GLP-1 Agonist Formulation”

                      a.   The Preamble Is an Express Limitation For All of the
                           Reasons Discussed Above and the Following Claim-
                           Specific Reasons

          Term             Claims          Novo Nordisk’s               Mylan’s
                                            Construction              Construction

  “A method for                     The phrase is an express
  reducing the clogging 29, 30,     limitation of claim 23 and it    Nonlimiting
  of injection devices by 31        carries its plain and ordinary   preamble
  a GLP-1 agonist                   meaning.
  formulation”



                                          26
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 35 of 81 PageID #: 1012




        For all of the reasons discussed supra, “[a] method for reducing the clogging

  of injection devices by a GLP-1 agonist formulation” should be construed as an

  express limitation. See supra at Sections IV.A.1.a, IV.A.1.e, IV.A.1.f, IV.A.1.g.

  The fundamental purpose of the methods of claims 29-31 is to reduce clogging of

  injection devices, which is recited in the preambles. See, e.g., D.I. 41, Ex. B, ’833

  patent at claim 29 (“A method for reducing the clogging of injection devices by a

  GLP-1 agonist formulation, said method comprising replacing the isotonicity agent

  previously utilized in said formulation with propylene glycol at a concentration of

  between 1-100 mg/ml, and wherein said GLP-1 agonist formulation comprises a

  disodium phosphate dihydrate buffer.”). Without the preambles, the claims reduce

  to replacing a previously used isotonicity agent with propylene glycol—a mere

  academic exercise. Boehringer Ingelheim, 320 F.3d at 1345; Griffin, 285 F.3d at

  1033; Vizio, Inc., 605 F.3d at 1341.

        The specification details that, after the inventors discovered that mannitol

  clogged injection devices, they performed a number of “clogging tests” with

  fourteen possible chemicals to adjust the tonicity of the formulation in order to

  determine whether any of the chemicals produced better results than mannitol. D.I.

  41, Ex. B, ’833 patent at col.1, ll.30-45; col.1, ll.42-45; Examples 1-4. The results

  of the clogging test that evaluated all fourteen chemicals are presented in Table 3

  of the ’833 patent. By conducting these clogging tests, which included a head-to-

                                           27
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 36 of 81 PageID #: 1013




  head comparison between propylene glycol and mannitol, the inventors discovered

  that replacing mannitol with propylene glycol in the formulations under

  investigation resulted in reduced clogging. Id.

          This testing and finding are reflected in the specification, which states that

  the GLP-1 agonist formulations containing propylene glycol were “optimal for

  production and for use in injection devices since they exhibit . . . reduced clogging

  of injection devices.” See, e.g., id. at Abstract; col.1, ll.15-57; col.2, ll.58-67;

  col.3, ll.1-30; col.3, ll.39-48; col.13, ll.30-35; col.13, ll.43-47; col.15, ll.27-56;

  Examples 1-6; Table 3; Figures 3, 4, & 7. Therefore, the specification emphasizes

  that “[a] method for reducing the clogging of injection devices by a GLP-1 agonist

  formulation” is “the essence of the invention” and should be construed as an

  express limitation as recited in the claims’ preambles. Boehringer, 320 F.3d at

  1345.

          The prosecution history also shows this preamble is an express limitation.

  As with the claims above, in overcoming an obviousness rejection of issued claims

  29-31, applicants stressed that the prior art did not disclose or teach “a method of

  reducing . . . clogging.” See Ex. B at NNVICT-MYL00002617 (“[N]either the

  Specification, nor any of the examples in [the prior art reference] mention . . . [a]

  method of reducing deposits or clogging.”); Ex. C at NNVICT-MYL00002661.

  Again, by expressly relying on the preamble to distinguish the claimed invention



                                            28
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 37 of 81 PageID #: 1014




  over the prior art, the prosecution history shows that the preamble is limiting.

  Invitrogen Corp., 327 F.3d at 1370.

         B.   Defendant’s Answering Position

              1.     SUMMARY OF THE ARGUMENT
         There is only one claim construction issue for the Court to consider:

  Whether a phrase in the preamble of a claim constitutes a claim limitation where

  the phrase merely recites an intended result, which may or may not occur,4 of the

  fully operative method recited in the body of the claim. Each of the disputed

  preambles merely recites the purpose of the invention—it is “for reducing”

  particularized manufacturing problems. The method’s single step of “replacing the

  isotonicity agent previously utilized in said formulation with propylene glycol”

  defines a structurally complete invention absent any reference to that purpose.

  Preambles are not limiting when a “patentee defines a structurally complete

  invention in the claim body and uses the preamble only to state a purpose or

  intended use for the invention.” See Catalina Mktg. Int’l, Inc. v. Coolsavings.com,

  Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quoting Rowe v. Dror, 112 F.3d 473, 478

  (Fed. Cir. 1997)); Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1328

  (Fed. Cir. 2019). Indeed, this Court has recognized that preambles do not limit the


     4
      The claims at issue are not limited to any specific previous isotonicity agent or
     amounts thereof. Thus, the reductions recited in the claims likely do not occur
     for the universe of isotonicity agents and concentrations “previously utilized.”

                                           29
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 38 of 81 PageID #: 1015




  method claims of which they are a part, even if the preamble also provides some

  antecedent basis for the single claimed method step. Genentech, Inc. v. Amgen

  Inc., No. 17-1407-CFC, 2019 WL 2502932, at *10 (D. Del. June 17, 2019)

  (holding the preamble phrase “a method for inhibiting VEGF-induced angiogenesis

  in a subject” to be non-limiting).

               2.     ARGUMENT

                      a.     Legal Standards

        “[P]reambles describing the use of an invention generally do not limit the

  claims.” Catalina Mktg., 289 F.3d at 809. “Whether to treat a preamble term as a

  claim limitation is determined on the facts of each case in light of the claim as a

  whole and the invention described in the patent.” Am. Med. Sys., Inc. v. Biolitec,

  Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010) (internal quotation and citation

  omitted). The Federal Circuit has explained that “[i]n general, a preamble limits

  the invention if it recites essential structure or steps, or if it is ‘necessary to give

  life, meaning, and vitality’ to the claim.” Catalina Mktg., 289 F.3d at 808 (quoting

  Pitney Bowes, 182 F.3d at 1305). “Conversely, a preamble is not limiting ‘where a

  patentee defines a structurally complete invention in the claim body and uses the

  preamble only to state a purpose or intended use for the invention.’” Id. (quoting

  Rowe, 112 F.3d at 478); Arctic Cat, 919 F.3d at 1328.




                                            30
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 39 of 81 PageID #: 1016




                      b.       The Statements of Purpose and Intended Results in
                               The Preambles of Claims 23, 26, and 29 Do Not Limit
                               the Claims.
        The preambles of claims 23, 26, and 29 are not limiting because they merely

  describe the intended or desired result of the claimed methods without giving life,

  meaning, and vitality to the claims.       This is evidenced by the fact that the

  preambles at issue simply do not result in a manipulative difference in the claims.

        The parties’ proposed constructions of the preambles from the claims at

  issue are set forth below.




                                            31
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 40 of 81 PageID #: 1017




             Term              Defendant’s Position       Plaintiffs’ Position
   Claim 23: “A method for    Nonlimiting preamble    The phrase is an express
   reducing deposits on                               limitation of claim 23
   production equipment                               and it carries its plain and
   during production of a                             ordinary meaning. To
   GLP-1 agonist                                      the extent a construction
   formulation”                                       is necessary:

                                                      “A method by which
                                                      deposits on production
                                                      equipment are reduced
                                                      during production of a
                                                      GLP-1 agonist.”
   Claim 26: “A method for    Nonlimiting preamble    The phrase is an express
   reducing deposits in the                           limitation of claim 26
   final product during                               and it carries its plain and
   production of a GLP-1                              ordinary meaning. To
   agonist formulation”                               the extent a construction
                                                      is necessary:

                                                      “A method by which
                                                      deposits in the final
                                                      product are reduced
                                                      during production of a
                                                      GLP-1 agonist
                                                      formulation.”
   Claim 29: “A method for    Nonlimiting preamble    The phrase is an express
   reducing the clogging of                           limitation of claim 29
   injection devices by a                             and it carries its plain and
   GLP-1 agonist                                      ordinary meaning. To
   formulation”                                       the extent a construction
                                                      is necessary:

                                                      “A method by which
                                                      clogging of injection
                                                      devices caused by a
                                                      GLP-1 agonist
                                                      formulation is reduced.”




                                        32
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 41 of 81 PageID #: 1018




                            (i)    Statements of Purpose or Intended Results Are
                                   Not Claim Limitations.

        The starting point for any analysis of the construction of preambles of patent

  claims is the “general rule [that] preamble language is not treated as limiting.”

  Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1347 (Fed. Cir.

  2012); Catalina Mktg., 289 F.3d at 809 (“[P]reambles describing the use of an

  invention generally do not limit the claims.”). That general rule is reinforced when

  the preamble merely recites a statement of intended use. Claim language that

  serves only to recite the intended result of a claimed method without altering the

  steps of the method does not limit the scope of the claim. See Bristol-Myers Squibb

  Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1375-76 (Fed. Cir. 2001). This is

  particularly true “where a patentee defines a structurally complete invention in the

  claim body and uses the preamble only to state a purpose or intended use for the

  invention.” Catalina Mktg., 289 F.3d at 808 (emphasis added) (quoting Rowe, 112

  F.3d at 478); Arctic Cat, 919 F.3d at 1328; In re Copaxone Consol. Cases, 906

  F.3d 1013, 1023 (Fed. Cir. 2018) (claim language reciting a potential result,

  including preambles, not limiting when it does not result in a manipulative

  difference in the steps of the claims); Braintree Labs., Inc. v. Novel Labs., Inc., 749

  F.3d 1349, 1357 (Fed. Cir. 2014) (finding a preamble “not limiting ‘where a

  patentee defines a structurally complete invention in the claim body and uses the

  preamble only to state a purpose or intended use for the invention’” (quoting Rowe,


                                            33
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 42 of 81 PageID #: 1019




  112 F.3d at 478)); Takeda Pharm. Co. v. Actavis Labs. FL, Inc., No. 15-451-RGA,

  2016 WL 3193188, at *6-7 (D. Del. June 6, 2016) (finding the preamble phrase

  “[a] method of treating overweight or obesity having reduced adverse effects” not

  limiting and merely “extolling benefits or features of the claimed invention”

  (citations omitted)).

         The preambles of the claims at issue here fall squarely into the category of

  non-limiting statements of intended results. The claim preambles do nothing more

  than identify the intended results of performing the single step in each claim. The

  method of claim 23, 26, or 29 is performed exactly the same way regardless of

  whether the intended results are achieved or desired. Claim 23, for example,

  recites:

         A method for reducing deposits on production equipment during
         production of a GLP-1 agonist formulation, said method
         comprising replacing the isotonicity agent previously utilized in said
         formulation with propylene glycol at a concentration of between 1-
         100 mg/ml, and wherein said GLP-1 agonist formulation comprises a
         disodium phosphate dihydrate buffer.

  D.I. 41-2 (’833 patent) at 24:7-13 (emphasis added).         The only action, or

  manipulative step, required by the claimed method is “replacing the isotonicity

  agent previously utilized in said formulation with propylene glycol at a

  concentration of between 1-100 mg/ml.” That single step recites the complete

  method. The bolded phrase, by contrast, does nothing more than identify the

  purpose and intended results of the method. It tells the person practicing the


                                          34
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 43 of 81 PageID #: 1020




  method nothing about how to perform the method; the preamble has no bearing on

  what that person does. Thus, the intended results do not limit, qualify, or change

  the steps of the claimed method and are therefore not limiting.         See In re

  Copaxone, 906 F.3d at 1023.

        The Court previously considered a similar issue in Genentech. There, the

  claim at issue read:

        A method for inhibiting VEGF-induced angiogenesis in a subject,
        comprising administering to said subject an effective amount of a
        humanized anti-VEGF antibody which binds human VEGF with a Kd
        value of no more than about 1x10-8M,

        said humanized anti-VEGF antibody comprising a heavy chain
        variable domain sequence of SEQ ID NO:7 and a light chain variable
        domain sequence of SEQ ID NO:8.

  Genentech, 2019 WL 2502932, at *9. The Court reasoned that the phrase “a

  method for inhibiting VEGF-induced angiogenesis in a subject” was non-limiting

  because the claim recites a structurally complete invention in the body and further

  because the preamble merely recites the purpose of the invention. Id. at *10. This

  was the conclusion even though the term “subject” appeared in both the preamble

  and the single step in the body of the claim. Id.

        In another recent case, In re Copaxone, the Federal Circuit reviewed a

  similar question involving claims that included a single manipulative step. As an

  example, one of the claims at issue in In re Copaxone recited:




                                           35
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 44 of 81 PageID #: 1021




        A method of alleviating a symptom of relapsing-remitting multiple
        sclerosis in a human patient suffering from relapsing-remitting
        multiple sclerosis or a patient who has experienced a first clinical
        episode and is determined to be at high risk of developing clinically
        definite multiple sclerosis comprising administering to the human
        patient a therapeutically effective regimen of three subcutaneous
        injections of a 40 mg dose of glatiramer acetate over a period of
        seven days with at least one day between every subcutaneous
        injection, the regimen being sufficient to alleviate the symptom of the
        patient.
  In re Copaxone, 906 F.3d at 1017 (emphasis added). There, the patentee argued

  that phrases like “alleviating a symptom” were wrongly construed by this Court to

  be non-limiting. Id. at 1023. The Federal Circuit rejected that argument, holding

  that the many ways that the claims recited a desired therapeutic effect, including in

  the preambles, did not limit the claims. Id. The Federal Circuit held that “[c]laim

  language without any bearing on the claimed methods should be deemed non-

  limiting when it does not result in a ‘manipulative difference in the steps of the

  claim.’” Id. (quoting Bristol-Myers Squibb, 246 F.3d at 1376). The Federal

  Circuit also noted that none of the statements of intended effect were relied on for

  patentability during the prosecution history, further reinforcing the conclusion that

  the statements were non-limiting. Id. at 1023-24.

        As in Genentech, In re Copaxone, and other cases cited herein, the

  preambles of claims 23, 26, and 29 do not result in a manipulative difference in the

  steps of the claim. The preambles merely describe the intended result of each




                                           36
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 45 of 81 PageID #: 1022




  claimed method: reduced deposits in production equipment and the final product,

  and reduced clogging of injection devices.

        While a preamble may limit claim scope when it “recites essential structure

  or steps, or if it is ‘necessary to give life, meaning, and vitality’ to the claim,”

  Catalina Mktg., 289 F.3d at 808 (citation omitted), that is not the case here. The

  body of the claims defines a structurally complete invention; the steps of the

  claimed method vary not at all if the preambles were to be deleted. TomTom, Inc.

  v. Adolph, 790 F.3d 1315, 1324 (Fed. Cir. 2015) (“A preamble is not regarded as

  limiting ... when the claim body describes a structurally complete invention such

  that deletion of the preamble phrase does not affect the structure or steps of the

  claimed invention.” (internal quotations and citation omitted)).        The methods

  captured in the body of each claim are performed in exactly the same way

  regardless of the desired result recited in the claim preambles, and regardless of

  whether the result is achieved. Irrespective of whether deposits or clogging are

  actually reduced, each of the claims requires only a step of “replacing the

  isotonicity agent previously utilized in said formulation with propylene glycol at a

  concentration of between 1-100 mg/ml.” Thus, the preambles fail to satisfy the

  “life, meaning, or vitality” exception to the rule that preambles are non-limiting.

        Plaintiffs’ assertion that the preamble is limiting because without them “the

  claims reduce to … an action that is a meaningless academic exercise with no


                                            37
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 46 of 81 PageID #: 1023




  purpose in isolation” fails to make the preambles limiting. Supra at 17. Plaintiffs

  generically assert that “reducing deposits on production equipment” is the “raison

  d’etre of the claimed method itself.” Id. But that is not the test. The purpose, or

  raison d’etre in Plaintiffs’ parlance, of the claims at issue in Genentech was to

  inhibit VEGF-induced angiogenesis, but that was still insufficient to render a

  statement of intended purpose a limitation. This Court thus held that the preamble

  was “not limiting.” Genentech, 2019 WL 2502932, at *10.

                            (ii)   Claim Differentiation Does Not Render the
                                   Preambles Limiting.
        It is of little moment that the bodies of claims 23, 26, and 29 would recite

  the same language but for the preambles. The doctrine of claim differentiation,

  i.e., that different claims should have different scope, is merely a guideline; it is

  not a bright-line rule requiring preambles to be construed as limiting.        “The

  doctrine only creates a presumption that each claim in a patent has a different

  scope; it is not a ‘hard and fast’ rule of construction.” Bristol-Myers Squibb, 246

  F.3d at 1376 (declining to “blindly apply the doctrine” even though a non-limiting

  preamble was the only difference between two claims); Comark Commc’ns, Inc. v.

  Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (recognizing “that the doctrine

  of claim differentiation is not a hard and fast rule of construction” and that it

  merely “creates a presumption that each claim in a patent has a different scope.”).

  Here, the method is indeed the same regardless of the result desired or achieved.


                                           38
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 47 of 81 PageID #: 1024




  Neither the specification nor the claims establish that the method differs depending

  on the desired result in the preamble.

                            (iii)   An Antecedent Basis in the Preamble Does Not
                                    Render a Separate Statement of Intended
                                    Purpose into a Claim Limitation.
        A preamble’s statement of intended use is non-limiting even where the body

  of the claim relies on the preamble for antecedent basis. CIVIX-DDI, LLC v.

  Cellco P’ship, 387 F. Supp. 2d 869, 890 (N.D. Ill. 2005) (citing Bristol-Myers

  Squibb, 246 F.3d 1368). Where preamble language states a purpose or intended

  use “followed by the body of the claim, in which the claim limitations describing

  the invention are recited,” the preamble may be found non-limiting. TomTom, 790

  F.3d at 1324.

        That the claims here merely refer to a formulation in both the preamble and

  in the body does not render the whole of the preamble a claim limitation. Merely

  referring back from the body of the claim to a term in the preamble does not

  convert the entire “purpose or intended use” portion of the preamble into a claim

  limitation. See id. at 1323 (holding that an entire preamble is not converted into a

  limitation simply because the body of the claim relies upon a phrase in that

  preamble); see also Schumer v. Lab. Computer Sys. Inc., 308 F.3d 1304, 1310

  (Fed. Cir. 2002) (finding a claim preamble nonlimiting where a portion of the

  preamble provided antecedent basis for terms in the body of the claim); Genentech,



                                           39
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 48 of 81 PageID #: 1025




  2019 WL 2502932, at *10 (finding preamble nonlimiting, even though a portion of

  the preamble provided antecedent basis for a term in the body of the claim). The

  methods recited in the body of each claim here are performed in the identical way

  regardless of the desired result recited in the claim preambles. The methods do not

  rely on, or require any context with respect to, a reduction in deposits or clogging.

                            (iv)   The Specification Fails to Support Construing
                                   the Preambles as Limiting.

        The specification likewise fails to support deeming the preambles as

  limiting.   Plaintiffs assert that Examples 1 and 2 show how “the inventors

  discovered that propylene glycol reduced deposits in the production equipment

  during production of a GLP-1 agonist formulation.” Supra at 18 (citing D.I. 41-2

  (’833 patent) at Examples 1 and 2). But these Examples describe neither the use of

  propylene glycol in a formulation with a GLP-1 agonist, nor replacing one tonicity

  agent with another.

        The description of Example 1 states, for example, that “the screening

  studies…have been done using placebo except where indicated otherwise,” based

  on some undescribed other experiments.          D.I. 41-2 (’833 patent) at 16:3-4

  (emphasis added). By definition, a placebo formulation lacks the GLP-1 agonist

  recited in the preambles of claims 23, 26, and 29, and nowhere does Example 1

  suggest that the formulations were “otherwise.” In fact, only one formulation

  included both a peptide and an isotonicity agent, and that agent was mannitol; there


                                            40
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 49 of 81 PageID #: 1026




  is no hint that mannitol was replaced by another isotonicity agent during the

  experiment. Id. at 17:2-4. Further, despite Plaintiffs claiming that improvements

  in manufacturing were the “essence” or “raison d’etre” for the claimed method of

  using propylene glycol, Example 1 makes clear that propylene glycol was chosen

  from seven candidate compounds for entirely different reasons: propylene glycol

  had no influence on stability, no influence on antimicrobial preservative testing,

  and no requirement for further toxicity studies. Id. at 18:16-19 (several candidate

  compounds), 56-67 (reasons for selecting propylene glycol).

        Similarly, the title of Example 2 states that it is a “Comparison of Mannitol

  and Propylene Glycol-Containing Placebo Formulations in Simulated Filling

  Studies and Simulated Use Studies.” Id. at 19:3-5 (emphasis added). This title

  makes clear, using the term “placebo,” that the formulations of Example 2, by

  definition, lack the GLP-1 agonist recited in the preambles of claims 23, 26, and

  29. Use of the term “comparison” further makes clear that Example 2 does not

  involving “replacing” one isotonicity agent with another, in a formulation

  containing a GLP-1 agonist. Thus, neither of the examples relied on by Plaintiffs

  either shows performance of the claimed method step or achieves the results set

  forth in the preambles of claims 23, 26, and 29.

        Indeed, to the extent the specification deems anything the so-called

  “essence” of the invention, it was simply to develop formulations containing a



                                           41
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 50 of 81 PageID #: 1027




  peptide and propylene glycol. Contrary to Plaintiffs’ argument, very little of the

  specification relates to the reduction of deposits and clogging. Any reduction in

  deposits and clogging was merely a result of properties that the formulations

  exhibited (and, as noted above, were not the reasons propylene glycol was

  ultimately selected for the claimed methods). In this sense, the claimed methods

  have readily apparent utility even without reciting the attributes in the preamble,

  and the specification reinforces these attributes; namely, propylene glycol’s other

  characteristics that make it a preferred isotonicity agent. See Sunoco Partners

  Mktg. & Terminals L.P. v. Powder Springs Logistics, LLC, No. 17-1390-LPS-CJB,

  2019 WL 4051949, at *9 n.10 (D. Del. Aug. 28, 2019) (finding preambles not

  limiting where “the claims themselves convey processes that have understandable

  utility”); see also Wedeco UV Techs., Inc. v. Calgon Carbon Corp., No. 01-924

  (JAG), 2006 WL 1867201, at *5 (D.N.J. June 30, 2006) (holding that “[t]he

  preambles do not provide the raison d’etre for the claims” where a method

  comprising a single step of irradiating water had understandable utility outside the

  use recited in the preamble), aff’d, 223 F. App’x 982 (Fed. Cir. 2007).

        Thus, the specification of the ’833 patent affirms that the only limitation of

  any import in the claimed methods is using propylene glycol in place of another

  isotonicity agent in a peptide formulation, and the preamble recites merely one

  intended use of this claimed method.



                                           42
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 51 of 81 PageID #: 1028




                            (v)    The Prosecution History Fails to Support
                                   Construing the Preambles as Limiting.

        The prosecution history readily reveals that the patent was allowed based on

  claim amendments to add a specific buffer. See supra 10-12 (Sec. II.B.3). The

  preambles were already recited in the claims when the claims were rejected. Id.

  Only the addition of the specific buffer to each disputed claim resulted in their

  allowance. Id.

  While statements of intended use in a preamble may constitute limitations “if the

  applicant clearly and unmistakably relied on those uses or benefits to distinguish

  prior art” (Catalina Mktg., 289 F.3d at 809), that was not the case here. Plaintiffs

  suggest that the benefit of reduced deposits and clogging was used during

  prosecution to distinguish these claims against isotonicity agents that were known

  in the art. But the prosecution history reveals a different story. It was only with

  the addition of specific excipients to the claims that that Examiner allowed the

  claims to issue. See supra at 10-12 (Sec. II.B.3); see also In re Copaxone, 906

  F.3d at 1023-24 (noting that the patentee “overstate[d] the intrinsic record” when it

  suggested that a disputed claim term was the reason the Examiner allowed the

  claims, but the prosecution history suggested that the term was not “necessary or

  relevant to the examiner’s approval”). Thus, the Court should not construe the

  preambles to limit the claims.




                                           43
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 52 of 81 PageID #: 1029




         C.    Plaintiffs’ Reply Position

               1.     “A Method For Reducing Deposits on Production
                      Equipment During Production of a GLP-1 Agonist
                      Formulation”5

                      a.     Mylan Fails To Rebut That the Preambles Give Life,
                             Meaning, and Vitality to the Claims
         Mylan offers no argument for why the “life, meaning, and vitality” inquiry

  should not apply, aside from conclusory statements that confuse it with a separate

  inquiry as to whether the preambles recite “essential structure or steps.” Supra at

  30, 37. These are two separate inquires: “a preamble limits the claimed invention

  if it recites essential structure or steps, or if it is necessary to give life, meaning,

  and vitality to the claims.” In re Cruciferous Sprout Litig., 301 F.3d at 1347

  (citations omitted) (emphasis added). Conflating the two, Mylan argues that the

  “life, meaning, or vitality” inquiry is not satisfied because “the steps of the claimed

  method[s] vary not at all if the preambles were to be deleted.” Supra at 37.

  Elsewhere, Mylan asserts that the “life, meaning, and vitality” inquiry is not met

  because “the preambles at issue simply do not result in a manipulative difference in

     5
       Mylan’s Answering Claim Construction Brief did not conform to the briefing
     format required by the Scheduling Order. D.I. 16, ¶ 16. For example, it
     grouped the three disputed claim terms together into a single argument, making
     it impossible for Novo Nordisk to reply on a term-by-term basis. Novo Nordisk
     therefore replies to Mylan’s arguments entirely under the heading of this first
     disputed claim term. Unless otherwise noted, all arguments set forth with
     respect to this first disputed claim term apply equally to the other disputed
     claim terms, and will be incorporated by reference in Novo Nordisk’s reply
     position with respect to those terms.

                                            44
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 53 of 81 PageID #: 1030




  the claims.” Supra at 31. However, the “life, meaning, and vitality” inquiry is

  whether the preamble “gives ‘life and meaning’ to the manipulative steps” (Griffin,

  285 F.3d at 1033 (emphasis added)), not whether it results in a manipulative

  difference. That is, the inquiry is not whether the preamble adds a manipulative

  difference or step to the claim, but rather whether it gives “life, meaning, and

  vitality” to the manipulative steps already present in the claim. Mylan’s failure to

  address this inquiry is no accident. Mylan has no response and as a result, the

  preambles should be given effect and treated as limitations.

        The “life, meaning, and vitality” inquiry perfectly suits the preambles at

  issue here and confirms they are limiting. The Federal Circuit has held preambles

  limiting if they give “life and meaning” to the manipulative steps because they are

  the “essence” of the invention. Griffin, 285 F.3d at 1033. A preamble is the

  “essence” of the claimed invention if, without it, the “performance of the recited

  steps is nothing but an academic exercise.” Boehringer Ingelheim, 320 F.3d at

  1345; see also Griffin, 285 F.3d at 1033. That is the case here. Supra at 15-17, 24-

  25, 27-28.

        In interpreting the “life, meaning, and vitality” inquiry, the Federal Circuit

  has also found preambles limiting if they are not just “merely circumstances in

  which the method may be useful, but instead are the raison d’etre of the claimed

  method itself.”    Boehringer Ingelheim, 320 F.3d at 1345.         Mylan abruptly



                                           45
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 54 of 81 PageID #: 1031




  dismisses this test as though Plaintiffs had crafted it themselves, not the Federal

  Circuit. Citing to Genentech, Inc., 2019 WL 2502932, Mylan rejects the raison

  d’etre inquiry as “not the test.” Supra at 38. However, the Genentech Court did

  not address the “raison d’etre” inquiry, and instead applied the “essential steps”

  inquiry, considering whether the claimed invention was structurally complete

  without its preamble. But as both parties acknowledge, alternative inquiries exist

  to determine whether a preamble is limiting. See supra at 30-31, 37; see also

  Cruciferous Sprout, 301 F.3d at 1347. The Genentech Court’s use of the “essential

  steps” inquiry does not make the “life, meaning, and vitality” or “raison d’etre”

  inquiries any less valid.

        Finally, if the preambles at issue here were non-limiting, the scope of the

  method claims at issue would expand to the bare step of replacing a previously

  utilized isotonicity agent with propylene glycol. This interpretation cannot be

  correct because it ignores the essence of the invention, which is the reduction of

  deposits and clogging. See Vizio, Inc, 605 F.3d at 1341 (Fed. Cir. 2010) (finding

  that the construction “could effectively broaden the claims to cover all devices and

  methods” involving decoding digital broadcast); See also On Demand Mach. Corp.

  v. Ingram Indus., 442 F.3d 1331, 1344 (Fed. Cir. 2006) (“The preamble embraces

  the totality of these limitations, and limits the claim to the subject matter of the

  preamble.”).



                                          46
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 55 of 81 PageID #: 1032




                     b.     The Preambles Are Limiting Because They Recite
                            Essential Steps, Without Which the Claims Are Not
                            Structurally Complete
        The Court should reject Mylan’s argument that the bodies of the claims

  define structurally complete inventions, while the preambles state only the purpose

  or intended result.     Supra at 33-34, 37.     The claim bodies—“replacing the

  isotonicity agent previously utilized in said formulation with propylene glycol”—

  do not recite structurally complete inventions. Likewise, the preambles do not

  merely recite purpose or intended result but are necessary to provide a framework

  for the claimed inventions, i.e., reducing deposits in production equipment,

  reducing deposits in the final product, and reducing clogging in needles.

        The preambles at issue are similar to the preambles in On Demand Mach.

  Corp. v. Ingram Indus., 442 F.3d 1331 (Fed. Cir. 2006) and in Deere & Co. v.

  Bush Hog, LLC, 703 F.3d 1349 (Fed. Cir. 2012). For example, in On Demand, the

  Federal Circuit found that the preamble phrase, “high speed manufacture of a

  single copy of book[,]” is limiting because it “serves to focus the reader on the

  invention that is being claimed” and “necessarily limits the claims, in that it states

  the framework of the invention.” On Demand, 442 F.3d at 1343. The Federal

  Circuit noted that the preamble phrase is “fundamental” to the claimed invention

  because the specification highlights that a customer may have a printed copy of a

  book within minutes and therefore, “[t]he preamble embraces the totality of these



                                           47
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 56 of 81 PageID #: 1033




  inventions, and limits the claim to the subject matter of the preamble.” Id. at 1343.

  In Deere & Co., the Federal Circuit found that the term “rotary cutter deck” (which

  only appeared in the preamble) is limiting because it is “necessary to understand

  the subject matter encompassed by the claim.” Deere & Co., 703 F.3d at 1358.

  The Federal Circuit further found that this preamble term “does not merely state a

  name or a use for the claimed [invention,]” but “[r]ather, the term describes a

  fundamental characteristic of the claimed invention that informs one of skill in the

  art as to the structure required by the claim.” Id. (citations omitted).

        As in On Demand and Deere & Co., the claimed methods here are

  incomplete without the reductions of deposits and clogging as required by the

  preambles. The preambles specify where the reductions occur: the production

  equipment, the final product, and the injection needle. These three elements, found

  only in the preambles, are required to perform steps of the claims.              The

  specification emphasizes that these elements are important because the entirety of

  the claimed inventions are directed to reducing deposits and clogging in the

  production equipment, the final product, and the injection needle. Poly-America,

  L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303, 1310 (Fed. Cir. 2004) (“Further,

  when reciting additional structure or steps underscored as important by the

  specification, the preamble may operate as a claim limitation.”) (citation omitted).

  Therefore, the preambles are limiting because they inform a person of ordinary



                                            48
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 57 of 81 PageID #: 1034




  skill of the meaning of the replacing step and provide an essential structure to the

  claims. Id. at 1310. (finding that the preamble language “represented an important

  characteristic of the claimed invention.”).

        Mylan argues that the preambles at issue here are similar to the ones that

  were found to be non-limiting in Genentech and In re Copaxone. Supra at 33-35.

  However, neither case is on point.       Genentech is distinguishable because the

  preamble was essentially duplicative of the claim body. In Genentech, the body of

  the claim recited: “administering to [a] subject an effective amount of a humanized

  anti-VEGF antibody,” while the preamble recited: “for inhibiting VEGF-induced

  angiogenesis in a subject.” Genentech, Inc., 2019 WL 2502932, at *10. The court

  found that the purpose of inhibiting VEG-F induced angiogenesis could be inferred

  from the administration of an anti-VEGF antibody. Here, however, a person of

  ordinary skill would not have inferred a reduction in deposits and clogging from

  the act of replacing a previously utilized isotonicity agent with propylene glycol.

        In re Copaxone is not instructive because the terms held to be non-limiting

  were in the bodies of the claims at issue, and not in their preambles. In re

  Copaxone, 906 F.3d at 1023. Setting that key difference aside, the Court found the

  term to be non-limiting only because it was “superfluous” of another claim element

  and “[did] not change the claimed method or require any additional required

  structure or condition for the claims.” Id. at 1023. The preambles at issue here are



                                            49
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 58 of 81 PageID #: 1035




  not superfluous or duplicative of the claim bodies, and instead refer to inventive

  concepts, which is another reason they are limiting.       Proveris Sci. Corp. v.

  Innovasystems, Inc., 739 F.3d 1367, 1373 (Fed. Cir. 2014) (finding that the

  preamble “is the only reference in any independent claim to the inventive concept”

  and that “[t]his fact alone is likely sufficient to support a conclusion that the

  preamble is limiting”).

        Finally, citing to TomTom, Mylan confuses the “structurally complete”

  inquiry. Supra at 37. The “structurally complete” inquiry considers whether a

  claimed method would be the same even if the preamble to the claim were deleted.

  TomTom, 790 F.3d at 1324. It is a highly claim-specific inquiry. Id. Mylan twists

  the inquiry to argue that, because the bodies of multiple claims become the same if

  the preambles are deleted, the preambles are non-limiting. Supra at 37 (“The

  methods captured in the body of each claim are performed in exactly the same way

  regardless of the desired result recited in the claim preambles, and regardless of

  whether the result is achieved.”). But that is not the test TomTom prescribes; it is

  one that Mylan invented.

        Furthermore, in making this argument, Mylan acknowledges that each of

  claims 23, 26, and 29 would be the same if the preambles were deleted (supra at

  38-39), thus violating the doctrine of claim differentiation, which provides that no

  two claims in the same patent should have the same scope.                  Comark



                                          50
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 59 of 81 PageID #: 1036




  Communications, Inc., 156 F.3d at 1187 (rejecting a construction that would

  violate claim differentiation). “To the extent that the absence of such difference in

  meaning and scope would make a claim superfluous, the doctrine of claim

  differentiation states the presumption that the difference between claims is

  significant.” Id. Not only does the “structurally complete” inquiry not produce the

  result Mylan seeks, Mylan’s construction would additionally violate the doctrine of

  claim differentiation because it would render certain claims superfluous. Comark

  Communications, 156 F.3d at 1187.

                      c.     The Entire Specification Shows That the Preambles
                             Are Limiting

        Mylan argues that “very little” of the specification of the ’833 patent

  actually relates to the reduction of deposits and clogging. See supra at 42. To the

  contrary, the entire specification of the ’833 patent is directed to the problem of,

  and solution for, deposits and clogs encountered in working with GLP-1 agonist

  formulations. See, e.g., ’833 patent at col.1, ll.15-57; col.2, ll.35-67; col.3, ll.1-30;

  col.3, ll.39-48; col.13, ll.30-35; col.13, ll.43-47; col.14, ll.16 – col.15, l.56;

  Examples 1-4; Table 3; Figures 1-7. This is clear from the ’833 patent’s title,

  abstract, background of the invention section, summary of the invention section,

  and from the patent’s Examples and Figures, which demonstrate that reducing

  deposits and clogging are the essence of the claimed invention. ’833 patent at

  Examples 1-4; Figures 1-7. Mylan cherry-picks certain Examples (i.e., Examples 1


                                             51
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 60 of 81 PageID #: 1037




  and 2) to allege that the examples do not describe the following: (a) the use of

  propylene glycol with a GLP-1 agonist (because they instead use placebo

  formulations) and (b) the step of replacing a previously utilized isotonicity agent

  with propylene glycol. Supra at 40-41. According to Mylan, this suggests that the

  patent’s Examples are not truly directed to reducing deposits and clogs.

        Mylan is incorrect. First, Example 1 does disclose formulations containing a

  GLP-1 agonist (i.e., liraglutide). ’833 patent at col.17, ll.2-4; col.18, ll.61-63;

  Figure 1. Specifically, Example 1 states that propylene glycol has “no influence on

  the physical and chemical stability of [liraglutide]-containing formulations.” Id. at

  col.18, ll.61-63. Liraglutide is a GLP-1 agonist. Second, the initial experiments in

  Examples 1 and 2 did make use of placebo formulations to identify the leading

  candidates out of a field of thirteen to further test against mannitol. And after the

  initial battery of tests in Examples 1 and 2 indicated that propylene glycol did

  reduce deposits and clogging in placebo formulations, the inventors conducted

  clogging studies with propylene glycol formulations that did contain liraglutide

  (comparing them to liraglutide formulations containing mannitol) in order to

  determine whether, in liraglutide formulations, propylene glycol also reduced

  deposits and clogging (which it surprisingly did). Id. at Examples 3-4, Fig. 7.

  Mylan conveniently ignores Example 3 (and related Figure 7) as well as Example

  4, which disclose the results of these clogging studies. Supra at 28.



                                           52
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 61 of 81 PageID #: 1038




        Second, the parties agree that “replacing the isotonicity agent previously

  utilized in said formulation with propylene glycol” should be construed as “having

  a first formulation that utilized an isotonicity agent other than propylene glycol and

  having a second formulation wherein the isotonicity agent used in the first

  formulation is substituted or replaced with propylene glycol.” See D.I. 41, at *1-2

  (“The parties . . . jointly propose construction of additional terms from the ’833

  patent . . . consistent with the constructions recommended by Judge Thynge, and

  adopted by Judge Bataillon, in” the Teva Litigation), Joint Claim Construction

  Chart at *4; Novo Nordisk Inc. v. Teva Pharms. USA, Inc., No. 17-227, D.I. 61, at

  *2 (D. Del. June 26, 2018) (the “Teva Litigation”) (emphasis added). Yet, in

  arguing that the ’833 patent does not show that “mannitol was replaced by another

  isotonicity agent during the experiment” because its Examples show only

  “comparison[s]” of formulations, Mylan ignores the parties’ agreed upon

  construction. Supra at 40-41. Mylan also ignores the specification, which shows

  that the inventors made a “first formulation” with mannitol, which presented

  problems with deposits and clogging. ’833 patent at col.3, ll.30-45. That is, the

  inventors of the ’833 patent set out to find a solution to a problem with the existing

  mannitol formulation and invented a subsequent propylene glycol formulation,

  which solved the observed problems. It would be impossible to show a GLP-1

  agonist formulation containing mannitol, from which the mannitol was removed



                                           53
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 62 of 81 PageID #: 1039




  and replaced with propylene glycol in the same formulation. To the extent this is

  Mylan’s argument, it should be given no weight.

        In any event, the Federal Circuit has found that the title, abstract, and

  summary of invention in the patent alone may weigh in favor the preambles being

  limiting. Poly-America, L.P., 383 F.3d at 1310 (finding the preamble limiting

  because “[t]he specification is replete with references to the invention as a ‘blown-

  film’ liner, including the title of the patent itself and the ‘Summary of the

  Invention” and the phrase was “used repeatedly to describe the preferred

  embodiments” and was “restated in each of the patent’s seven claims.”); Deere &

  Co., 703 F.3d at 1358 (finding the preamble limiting because, among other

  reasons, “[t]he title of the patent, the summary of the invention, and every drawing

  describe the invention as a deck for a rotary cutter. The specification explains that

  the invention addresses a concern specific to rotary cutters.”). The title, abstract,

  and summary of invention of the ’833 patent also clearly indicate that the

  preambles at issue are limiting. See ’833 patent at Title (“Propylene Glycol-

  Containing Peptide Formulations Which Are Optimal for Production and For Use

  in Injection Devices”); Abstract (“[t]he present invention further relates to methods

  for reducing the clogging of injection devices by a peptide formulation and for

  reducing deposits on production equipment during production of a peptide

  formulation”); col.3, ll.39-48 (“[t]he pharmaceutical formulations . . . exhibit



                                           54
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 63 of 81 PageID #: 1040




  reduced deposits in production equipment relative to formulations containing other

  isotonicity agents as measured by the simulated filling studies described in the

  Examples” and “exhibit reduced clogging of the injection devices relative to

  formulations containing other isotonicity agents as measured by the simulated in

  use studies described in the Examples.”).

        Mylan also incorrectly argues that the inventors selected propylene glycol

  for attributes other than its ability to reduce deposits and clogs (i.e., no influence

  on the physical and chemical stability of liraglutide-containing formulations, no

  influence on antimicrobial preservative testing, and no further toxicity studies

  required). Supra at 41-42; see also ’833 patent at col.18, ll.56-67. Propylene

  glycol was only considered for its other attributes because it first demonstrated an

  ability to reduce deposits and clogging, which were the problems the inventors

  were trying to solve. See, e.g., ’833 patent at Abstract; col.1, ll.15-57; col.2, ll.35-

  67; col.3, ll.1-30; col.3, ll.39-48; col.13, ll.30-35; col.13, ll.43-47; col.14, ll.16 –

  col.15, l.56; Examples 1-4; Table 3; Figures 1-7. The inventors would have never

  chosen propylene glycol as a replacement candidate for mannitol but for those

  reasons. Propylene glycol continued to advance as a possible, and ultimately the

  optimal, replacement candidate for mannitol by considering its other attributes

  identified in Example 1 of the ’833 patent. However, its selection was surely not




                                            55
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 64 of 81 PageID #: 1041




  because of those attributes, as opposed to its ability to reduce deposits and clogs.

  See, e.g., id.

         And contrary to Mylan’s suggestion, propylene glycol’s utility is derived

  from the intended objective of the preambles (i.e., reducing deposits and clogging).

  Furthermore, the cases Mylan cites on this point are not instructive because in

  those cases it was the claim bodies that “clearly articulate what the point of these

  claimed inventions are.” See Sunoco Partners Marketing & Terminals L.P., 2019

  WL 4051949, at *9, n.10; Wedeco UV Techs., Inc., 2006 WL 1867201, at *5. In

  the claims at issue here, it is the preambles, and not the claim bodies, that serve

  that function. Without the preambles, a person of ordinary skill would not know

  why to replace a previously utilized isotonicity agent with propylene glycol. In

  fact, if the first formulation shows no deposits or clogs, a person of ordinary skill

  would not have a reason to perform the replacing step. Therefore, the disputed

  preambles are clearly limiting.

                     d.     The Preambles Are Limiting for the Additional
                            Reason That They Are Directed to a New Use of
                            Propylene Glycol: Reducing Deposits and Clogging

         The Federal Circuit has found that preambles reciting a new use of a known

  claim element are limiting.       See, e.g., Cruciferous Sprout, 301 F.3d at 1348.

  Although the use of propylene glycol as an excipient may have been known, the

  preambles are directed to new uses of a propylene glycol in GLP-1 agonist



                                            56
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 65 of 81 PageID #: 1042




  formulations—reducing deposits and clogging. Therefore, the Court should find

  them limiting for this additional reason.

        The specification states that the inventors were the first to discover that

  using mannitol in GLP-1 agonist formulations led to problems of deposits and

  clogging in the production equipment and in injection devices. D.I. 41, Ex. B,

  ’833 patent at col.1, ll.30-45. Since such problems were not known, it follows that

  reduction of these problems by replacing the previously used isotonicity agent with

  propylene glycol was a new use for propylene glycol. The prior art does not

  disclose that mannitol causes, nor that propylene glycol reduces, deposits and

  clogging.

        Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801 (Fed. Cir. 2002)

  presents a hypothetical that illustrates why the preambles of claims 23, 26, and 29

  are limiting. Id. at 809-10. Pursuant to the hypothetical, inventor A receives a

  patent on a composition claim for a shoe polish. Id. at 809. Inventor B would not

  be able to claim a method of using the composition to shine shoes because the use

  is not a “new use,” but rather the same use. Id. Nor could inventor B claim

  methods of using the polish to repel water on shoes because “repelling water is

  inherent in the normal use of the polish to shine shoes.” Id. However, inventor B

  could claim a method of using the polish to grow hair because it would be a new

  use. Id. at 810. Here, claims 23, 26, and 29 are not directed to known or “normal”



                                              57
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 66 of 81 PageID #: 1043




  uses of propylene glycol as an excipient. Instead, like using the polish composition

  to grow hair in Catalina, the claims are directed to an entirely different use of

  propylene glycol—reducing deposits on production equipment and in the final

  product and reducing clogging in injection needles.       And like in Cruciferous

  Sprout, the prior art does not teach this new use. See Cruciferous Sprout, 301 F.3d

  at 1348.

                     e.    Mylan Does Not Deny That the Preambles Provide
                           Antecedent Basis
        Mylan alleges that a preamble may be non-limiting even when the body of

  the claim relies on it for antecedent basis. In doing so, Mylan chooses to ignore

  the antecedent language of the claims-at-issue, fails to address Novo Nordisk’s

  arguments specific to dependent claims 24, 25, 28, 30, and 31, and relies on

  inapposite case law. See supra at 21-23; see also supra at 39-40.

        For example, Mylan cites to CIVIX-DDI, LLC. v. Cellco Partnership, 387 F.

  Supp. 2d 869, 890 (N.D. Ill. 2005) to argue that preambles may be non-limiting

  despite providing antecedent basis. Supra at 39. But CIVIX-DDI does not even

  decide this issue, and instead orders additional briefing. Mylan further relies on

  Schumer, which is easily distinguishable. The preambles in Schumer describe a

  feature that necessarily exists in the coordinate system described in the claim

  bodies, whereas the preambles at issue here do not describe features existing in the

  bodies of the claims-at-issue.   See Schumer, 308 F.3d at 1310.        Instead, the


                                          58
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 67 of 81 PageID #: 1044




  preambles call for a person of ordinary skill to first assess deposits and clogging in

  a first formulation before performing the replacing step. Absent the presence of

  deposits or clogs, there would be no reason to perform the replacing step. Thus,

  the content of the preambles here is not necessarily present in the replacing step in

  the bodies of the claims.     Therefore, the preambles are necessary to provide

  antecedent basis. Supra at 21-23.

        In the remaining cases Mylan cites, antecedent basis was not the sole factor

  considered in determining whether the preamble was limiting. See Genentech,

  Inc., 2019 WL 2502932, at *10; TomTom, 790 F.3d at 1324. The preambles at

  issue here provide clear antecedent basis, (supra at 21-23), but even without this

  additional reason, the intrinsic evidence, including claim language, the

  specification, and the prosecution history, resoundingly show that the preambles

  are limiting.

                     f.     The Prosecution History Does Not Support Mylan,
                            But Rather Shows That the Preambles Are Limiting

        There is no requirement that the Examiner distinguish the preamble from the

  prior art during prosecution for it to be limiting. Regardless of what the Examiner

  cited in the Notice of Allowance, the applicants expressly relied on the preamble

  to distinguish the claimed invention over the prior art. See Ex. B at NNVICT-

  MYL00002617 (“[N]either the Specification, nor any of the examples in [the prior




                                           59
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 68 of 81 PageID #: 1045




  art reference] mention . . . [a] method of reducing deposits or clogging.”); Ex. C at

  NNVICT-MYL00002661; see also Invitrogen Corp., 327 F.3d at 1370.

        Nonetheless, independent of the prosecution history, the claims and the

  entirety of the specification demonstrate that the disputed preambles should be

  construed as limiting. See, e.g., Boehringer Ingelheim, 320 F.3d at 1345 (finding

  that the preamble is limiting without addressing the prosecution history); Griffin,

  285 F.3d at 1033 (same); Proveris, 739 F.3d at 1372-73 (same); Poly-America,

  L.P., 383 F.3d at 1310; Bicon, 441 F.3d at 952-53; On Demand, 442 F.3d at 1324.

               2.    “A Method For Reducing Deposits in the Final Product
                     During Production of a GLP-1 Agonist Formulation”

        Novo Nordisk incorporates by reference its reply position set forth above

  with respect to the claim term “[a] Method For Reducing Deposits on Production

  Equipment During Production of a GLP-1 Agonist Formulation.” Supra Section

  IV.C.1.

               3.    “A Method For Reducing Clogging of Injection Devices By
                     a GLP-1 Agonist Formulation”

        Novo Nordisk incorporates by reference its reply position set forth above

  with respect to the claim term “[a] Method For Reducing Deposits on Production

  Equipment During Production of a GLP-1 Agonist Formulation.” Supra Section

  IV.C.1.




                                           60
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 69 of 81 PageID #: 1046




        In particular, Examples 3 and 4 (and Figure 7) of the patent’s specification

  present the results of “clogging tests,” which showed that replacing mannitol with

  propylene glycol in the GLP-1 formulations under consideration reduced clogging

  of injection devices, expressly refuting Mylan’s assertion that the Examples relied

  on by Novo Nordisk do not show performance of the claimed methods. Supra

  Section IV.C.1.c; see supra at 28-29; see also supra at 40-41.

        D.    Defendant’s Sur-Reply Position

              1.     The PTAB Held that the Preambles Are Not Limiting
        The PTAB recently instituted Mylan’s petition for inter partes review of the

  ’833 patent. Ex. 5. In its institution decision, the PTAB agreed that the preambles

  are nonlimiting:

        [W]e agree with [Mylan] that the preambles of claims 23, 26, and 29 are not
        limiting. The recitation of “reducing deposits on production equipment,”
        “reducing deposits in the final product,” and “reducing the clogging of
        injection devices” merely state the purpose or intended use of the claimed
        subject matter without reciting essential structure or steps, and have not been
        shown to be “necessary to give life, meaning, and vitality” to the claims.

  Id. at 8. The PTAB “applie[d] the same claim construction standard that would be

  used to construe the claim in a civil action….” Id. at 7. The PTAB’s holding thus

  reinforces Mylan’s construction.




                                           61
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 70 of 81 PageID #: 1047




               2.     The Preambles Merely Recite Intended Results of a
                      Complete Method

        The claimed method recites a single step—replacing a first isotonicity agent

  with propylene glycol. In contrast, the preambles recite only what could happen

  when a formulation’s existing isotonicity agent is replaced with propylene glycol.

  The disputed claims recite a complete invention without resort to the preambles for

  any life, meaning, or vitality.

        Plaintiffs analogize the preambles here to those in Deere & Co. v. Bush Hog,

  LLC, 703 F.3d 1349 (Fed. Cir. 2012), and On Demand Machine Corp. v. Ingram

  Industries, Inc., 442 F.3d 1331 (Fed. Cir. 2006), but neither analogy is persuasive.

  The Deere preamble recited a physical component of a claimed device, without

  which the remaining structure lacked meaning. 703 F.3d at 1358. The preambles

  used the term “rotary cutter deck,” which described a “fundamental characteristic

  of the claimed invention” to inform one of skill in the art as to the claim’s required

  structure. Id. The claim body made little sense if the term “rotary cutter deck”

  was not a limitation.      The On Demand preambles recited the “high speed

  manufacture of a single copy of a book.” 442 F.3d at 1343. The claimed method

  centered around the fast manufacture of a single copy of a book and involved

  numerous steps, distinguished in the specification from a large-scale commercial

  process. Id. at 1343-44. Neither case bears on the issues here.




                                           62
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 71 of 81 PageID #: 1048




        Here, unlike On Demand and Deere, the preambles are not fundamental

  characteristics of the claimed invention. As Mylan explained, the methods recited

  in the bodies of claims 23, 26, and 29 of the ’833 patent are complete; performed

  the same way regardless of whether the preambles’ intended results are achieved

  or desired. Supra at 34-38 (Sec. IV.B.2.b.(i)). Moreover, Plaintiffs fail to connect

  the preambles to the bodies of the claims at issue.

        The parties’ agreement as to the construction of the “replacing” term

  provides no support for treating the preambles as limitations.             Using that

  construction in claim 23, the method recites:

        A method for reducing deposits on production equipment during
        production of a GLP-1 agonist formulation, said method comprising
        [having a first formulation that utilized an isotonicity agent other than
        propylene glycol and
        having a second formulation wherein the isotonicity agent in the first
        formulation is substituted or replaced with propylene glycol]
        at a concentration of between 1-100 mg/ml, and wherein said GLP-1 agonist
        formulation comprises a disodium phosphate dihydrate buffer.

  D.I. 41-2 (’833 patent) at 24:7-13 (construction inserted; line breaks for clarity).

  The agreed construction says nothing about reduced deposits, and the preamble

  does not fill in any details of the claimed substituting a first isotonicity agent with

  propylene glycol. Instead, the preambles merely recite the intended results of the

  substitution.




                                            63
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 72 of 81 PageID #: 1049




        Furthermore, Plaintiffs’ assertion that the preambles at issue here are not

  akin to those at issue in Genentech and In re Copaxone is incorrect. Regarding

  Genentech, Plaintiffs assert that “[t]he court found that the purpose of inhibiting

  VEG-F induced angiogenesis could be inferred from the administration of an anti-

  VEGF antibody.” Supra at 49. But the Court’s holding in Genentech was that the

  preamble was not limiting because “claim 2 recites a structurally complete

  invention” and the preamble “merely recites the purpose of the invention.”

  Genentech, Inc. v. Amgen Inc., No. 17-1407-CFC, 2019 WL 2502932, at *10 (D.

  Del. June 17, 2019). Even if Plaintiffs were correct, the rule of Genentech would

  not help them because both conditions are present here.

        With respect to In re Copaxone, Plaintiffs assert that “the terms held to be

  non-limiting were in the bodies of the claims at issue, and not in their preambles.”

  Supra at 49. Plaintiffs are incorrect: The Federal Circuit rejected the patentee’s

  argument that claim terms, including in the preambles, were wrongly construed by

  this court to be nonlimiting. In re Copaxone Consol. Cases, 906 F.3d 1013, 1023

  (Fed. Cir. 2018) (ruling on the preambles of claims 5, 12, and 16 of U.S. Patent

  No. 9,155,776). Plaintiffs misinterpret the Federal Circuit’s opinion by stating that

  “the Court found the term to be non-limiting only because it was ‘superfluous’ of

  another claim element and ‘[did] not change the claimed method or require any

  additional required structure or condition for the claims.’” Supra at 49 (emphasis



                                           64
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 73 of 81 PageID #: 1050




  added) (quoting In re Copaxone, 906 F.3d at 1023). The rule of Copaxone fits the

  facts here: language is not limiting when it “does not change the … method already

  disclosed in the claims, or otherwise result in a manipulative difference in the steps

  of the claims.” 906 F.3d at 1023.

        Finally, Plaintiffs misstate Mylan’s argument with respect to the

  “structurally complete” inquiry described by the Federal Circuit in TomTom.

  Plaintiffs assert that “Mylan confuses the ‘structurally complete’ inquiry … The

  ‘structurally complete’ inquiry considers whether a claimed method would be the

  same even if the preamble to the claim were deleted.” Supra at 50. That is exactly

  what Mylan stated in its Answering Brief: “The body of the claims defines a

  structurally complete invention; the steps of the claimed method vary not at all if

  the preambles were to be deleted.” Supra at 37. Thus, to assert that “Mylan

  invented” the test described in Mylan’s Answering Brief, as quoted directly from

  TomTom, is incorrect. The simple fact is that each of claims 23, 26, and 29 recites

  a complete method of a single step, which is not changed by the intended results

  recited in each claim’s preamble.

        Accordingly, Plaintiffs fail to rebut Mylan’s position that the preambles are

  nothing more than the intended result of each claimed method and should be found

  nonlimiting.




                                           65
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 74 of 81 PageID #: 1051




               3.     The Preambles Do Not Give Life, Meaning, and Vitality to
                      the Claims

        Plaintiffs assert that “Mylan offers no argument for why the ‘life, meaning,

  and vitality’ inquiry” does not apply here and that Mylan “confuse[s] it with a

  separate inquiry as to whether the preambles recite ‘essential structure or steps.’”

  Supra at 44. Plaintiffs’ argument misses the mark for at least two reasons. First,

  the Federal Circuit made clear that a preamble is not limiting if the body of a claim

  defines a structurally complete invention and the preamble merely recites an

  intended use. See Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1328

  (Fed. Cir. 2019) (“We have long ruled that ‘a preamble is not limiting “where a

  patentee defines a structurally complete invention in the claim body and uses the

  preamble only to state a purpose or intended use for the invention.”’” (quoting

  Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir.

  2002))); see also Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229,

  1236–37 (Fed. Cir. 2017); Deere, 703 F.3d at 1358. Here, the preambles of the

  claims merely recite an intended use for the complete single-step method recited in

  the body of each claim. Supra at 31-38 (Sec. IV.B.2.b.(i)).

        Second, Plaintiffs’ attempt to construct a two-part inquiry out of the

  Catalina language overstates that decision. Supra at 44 (Sec. IV.C.1.a) (“These

  are two separate inquires: ‘a preamble limits the claimed invention if it recites

  essential structure or steps, or if it is necessary to give life, meaning, and vitality to


                                             66
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 75 of 81 PageID #: 1052




  the claims.’” (first quoting In re Cruciferous Sprout Litig., 301 F.3d 1343, 1347

  (Fed. Cir. 2002); and then quoting Catalina, 289 F.3d at 808)). Catalina did not

  go so far: Catalina held that the preambles there were nonlimiting without asking

  whether the preambles breathed “life, meaning, and vitality” into the claims, after

  finding simply that the “claim body defines a structurally complete invention.” See

  also Ex. 6 (Manual of Patent Examining Procedure § 2111.02) (stating that “[t]he

  determination of whether a preamble limits a claim is made on a case-by-case basis

  in light of the facts in each case; there is no litmus test defining when a preamble

  limits the scope of a claim” (citing Catalina, 289 F.3d at 808)).

               4.    The Intrinsic Evidence Supports the Conclusion that the
                     Preambles are Not Limiting

                     a.     The Claims

        Plaintiffs assert that because the claims “would be the same if the preambles

  were deleted,” the doctrine of claim differentiation applies.             But claim

  differentiation “is not a ‘hard and fast’ rule of construction.” See, e.g., Bristol-

  Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001)

  (quoting Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir.

  1998)). Both the Federal Circuit and courts in this district decline to apply the

  doctrine in situations, like this, where the facts warrant. Bristol-Myers, 246 F.3d at

  1376; In re Copaxone 40 mg, No. 14-1171-GMS, 2016 WL 873062, at *1 n.2 (D.




                                           67
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 76 of 81 PageID #: 1053




  Del. Mar. 7, 2016) (“the doctrine of claim differentiation alone cannot save claims

  that do not contain any true limitations”).

         Similarly, Plaintiffs fail to rebut Mylan’s position, which has been adopted

  by this Court, that a preamble does not become a claim limitation merely because it

  provides minimal antecedent basis.         Genentech, 2019 WL 2502932, at *10.

  Plaintiffs attempt to distinguish controlling case law by arguing that the preambles

  here “call for a person of ordinary skill to first assess deposits and clogging in a

  first formulation before performing the replacing step.”6 Supra at 59. But the

  preambles in no way require that “assessment.”            Plaintiffs also waived that

  argument by failing to propose such a construction.

         Accordingly, the structure of claims 23, 26, and 29 of the ’833 patent

  supports the conclusion that the preambles at issue are not claim limitations.

                      b.     The Specification
         Plaintiffs assert that “the entire specification of the ’833 patent is directed to

  the problem of, and solution for, deposits and clogs encountered in working with

  GLP-1 agonist formulations.” Supra at 51. Plaintiffs further assert that “Mylan

  cherry-picks certain Examples (i.e., Examples 1 and 2)” to suggest that the



     6
       Claims must be construed identically for both infringement and validity.
     TVIIM, LLC v. McAfee, Inc., 851 F.3d 1356, 1362 (Fed. Cir. 2017). To the
     extent Plaintiffs’ construction is adopted, Plaintiffs should be held to their
     representations as to what the preambles require to be infringed.

                                             68
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 77 of 81 PageID #: 1054




  Examples described in the specification are not directed to reducing deposits and

  clogs. Supra at 51-52. Plaintiffs are wrong on both counts. First, the specification

  is directed toward more than just the reduction of deposits and clogging, supra at

  40-42 (Sec. IV.B.2.b.(iv)), as the patent’s Abstract shows (D.I. 41-2 at abstract).

        Second, Mylan did not “cherry-pick” Examples 1 and 2 to discuss from the

  specification: those are the only Examples Plaintiffs relied on in their opening

  brief, see supra at 17-19 (Sec. IV.A.1.c), and Mylan showed how those examples

  do not support Plaintiffs’ position because “only one formulation included both a

  peptide and an isotonicity agent, and that agent was mannitol; there is no hint that

  mannitol was replaced by another isotonicity agent during the experiment.” Supra

  at 40-41. Moreover, only Examples 1-2 are cited by Plaintiffs as supporting

  intrinsic evidence for claims 23 and 26 in the Joint Claim Construction Chart (D.I.

  41). Plaintiffs’ reliance on new intrinsic evidence to suggest the specification was

  cherry-picked is not supportable.       From 24 columns of text, including six

  Examples and seven Figures, Plaintiffs’ opening-brief “essence” argument relied

  on roughly two Examples, two Figures, and a few column excerpts. Supra at 17-

  19 (Sec. IV.A.1.c).

        Plaintiffs next assert “that the title, abstract, and summary of invention in the

  patent alone may weigh in favor [of] the preambles being limiting.” Supra at 54

  (citing Poly-Am., L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303, 1310 (Fed. Cir.


                                            69
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 78 of 81 PageID #: 1055




  2004)). First, Plaintiffs’ brief shows that Poly-America was not so limited, because

  it analyzed a specification “replete with references to the invention,” and a phrase

  “used repeatedly to describe the preferred embodiments” and “restated in each of

  the patent’s seven claims.” Id. (quoting Poly-Am., 383 F.3d at 1310). Second, the

  ’833 patent identifies multiple aspects of the alleged inventions beyond the few

  mentioned in claims 23, 26, and 29: the Abstract states that the invention relates to

  formulations comprising a peptide and propylene glycol, methods of preparing

  formulations, and uses of formulations in the treatment of diseases and conditions;

  the written description contains ten full columns of detail about alternative

  embodiments of claimed formulations and species of GLP-1 agonists; and 22 of

  the patent’s 31 claims recite pharmaceutical formulations and methods of making

  them. D.I. 41-2 (’833 patent) at abstract, 3:33-13:29, 22:47-24:6. Thus, the ’833

  patent as a whole supports the conclusion that the preambles do not reflect an

  “essence” of the invention.

                     c.     The Prosecution History
        Plaintiffs also failed to rebut Mylan’s argument that the prosecution history

  plainly shows that the Examiner allowed the ’833 patent to issue because of claim

  amendments that added a specific buffer, not because of the content of the

  preamble. Plaintiffs set aside the Examiner’s Notice of Allowance as irrelevant,

  asserting that the Examiner need not have relied on the preambles for them to limit


                                           70
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 79 of 81 PageID #: 1056




  the claims. Supra at 59-60 (Sec. IV.C.1.f). But that misdirects the inquiry. The

  issue is that the Examiner did not rely on the preambles to allow the claims,

  thereby lending support to the notion that the preambles are not limitations. See In

  re Copaxone, 906 F.3d at 1024 (rejecting argument that certain language limited

  the claims because it was neither necessary nor relevant to allowance in the face of

  other amendments); Symantec Corp. v. Computer Assocs. Int’l, Inc., 522 F.3d

  1279, 1289 (Fed. Cir. 2008) (“prosecution history fail[ed] to demonstrate ‘clear

  reliance on the preamble during prosecution to distinguish the claimed invention

  from the prior art’” where the preamble language “did not have its own

  independent significance” among multiple amendments (citation omitted)).

  Because the Examiner allowed the claims to issue only after applicants added

  specific excipients to the claims, supra at 43, the prosecution history strongly

  supports the conclusion that the preambles are not claim limitations.

               5.    The Preambles do not Describe a New Use of Propylene
                     Glycol

        Plaintiffs introduce a new argument in their Reply Brief that “the preambles

  are directed to new uses of a propylene glycol in GLP-1 agonist formulations—

  reducing deposits and clogging.” Supra at 56-57. To the extent the Court does not

  find this argument waived, it is also incorrect.       The prior art disclosed that

  solutions using mannitol as an isotonicity agent exhibited precipitation, salting out,

  and/or flocculation.    See, e.g., Epperson, Mannitol Crystallization in Plastic

                                           71
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 80 of 81 PageID #: 1057




  Containers, 35 AM. J. HOSPITAL PHARMACY 1337 (1978) (Ex. 7); Jacobs, Factors

  Influencing Drug Stability in Intravenous Infusions, 27 J. HOSP. PHARM. 341

  (1969) (Ex. 8).   The prior art also taught that using propylene glycol would

  alleviate these problems. See, e.g., Powell, Parenteral Peptide Formulations:

  Chemical and Physical Properties of Native Luteinizing Hormone-Releasing

  Hormone (LHRH) and Hydrophobic Analogues in Aqueous Solution, 8 PHARM.

  RESEARCH 1258 (1991) (Ex. 9). Thus, as in Bristol-Myers, the claimed statements

  of intended results recited in the preambles are not limitations because they recite

  results known in the prior art. 246 F.3d at 1375-76.

  V.    CONCLUSION

        A.    Plaintiffs’ Position
        For the forgoing reasons, the Court should adopt Novo Nordisk’s proposed

  claim constructions.

        B.    Defendant’s Position

        Defendants respectfully request that the Court adopt Mylan’s construction

  and hold that the preambles of claims 23, 26, and 29 are non-limiting.




                                          72
Case 1:19-cv-01551-KAJ-SRF Document 67 Filed 08/07/20 Page 81 of 81 PageID #: 1058




  MORRIS, NICHOLS, ARSHT & TUNNELL LLP       RICHARDS, LAYTON & FINGER, P.A.

  /s/ Brian P. Egan                          /s/ Jason J. Rawnsley
  Jack B. Blumenfeld (#1014)                 Frederick L. Cottrell, III (#2555)
  Brian P. Egan (#6227)                      Jason J. Rawnsley (#5379)
  1201 North Market Street                   Alexandra M. Ewing (#6407)
  P.O. Box 1347                              One Rodney Square
  Wilmington, DE 19899                       920 North King Street
  (302) 658-9200                             Wilmington, DE 19801
  jblumenfeld@mnat.com
  began@mnat.com                             Attorneys for Defendant

  Attorneys for Novo Nordisk Inc. and
  Novo Nordisk A/S                           OF COUNSEL:

                                             Shannon M. Bloodworth
  OF COUNSEL:                                Brandon M. White
                                             PERKINS COIE LLP
  Jeffrey J. Oelke                           700 13th Street, NW, Suite 600
  Ryan P. Johnson                            Washington, DC 20005
  Robert E. Counihan                         (202) 654-6200
  Laura T. Moran
  So Yeon Choe                               Bryan D. Beel
  FENWICK & WEST LLP                         PERKINS COIE LLP
  902 Broadway, Suite 14                     1120 NW Couch Street
  New York, NY 10010-6035                    Portland, OR 97209
  (212) 430-2600                             (503) 727-2000

  Erica R. Sutter
  FENWICK & WEST LLP
  801 California Street
  Mountain View, CA 94041
  (650) 988-8500
                                                                   August 7, 2020




                                        73
